Exhibit 10.1

 

PARTICIPATION AGREEMENT

 

Stayin’ Alive Area

 

Walker and Grimes Counties, Texas

 

This Participation Agreement (“Agreement”) is dated effective as of the 1th day
of March, 2012 (“Effective Date”), by and between Range Texas Production, LLC,
whose address is 100 Throckmorton Street, Suite 1200, Fort Worth, Texas 76102
(“Range”), and ZaZa Energy Corporation, whose address is 1301 McKinney Street,
Suite 3000, Houston, Texas 77010, (“ZaZa”).  Range and ZaZa are sometimes
collectively referred to herein as the “Parties”, and individually as a “Party.”

 

RECITALS

 

WHEREAS, Range owns certain oil and gas leases located in Walker and Grimes
Counties, Texas;

 

WHEREAS, Range desires to assign to ZaZa, and ZaZa desires to accept assignment
from Range of a certain interest in the Leases (defined below) upon the terms
and conditions set forth in this Agreement; and

 

WHEREAS, Range and ZaZa also desire to enter into an exploration effort under
the terms and conditions contained in this Agreement and the JOA (defined
below).

 

NOW THEREFORE, the Parties agree as follows:

 

1.0                               Leases

 

1.1                               Range is the owner and holder of certain oil
and gas Leases covering approximately 61,123 gross acres and 37,837 Net Acres
(defined below), more or less, located in Walker and Grimes Counties, Texas (and
certain associated assets), described on Exhibit A attached hereto and made a
part hereof (the “Leases”).

 

1.2                               Subject to the terms of this Agreement, Range
will assign, transfer, convey and deliver to ZaZa and ZaZa will acquire an
undivided Seventy-five percent (75%) Working Interest (defined below) and no
less than a Seventy-five percent (75%) Net Revenue Interest in and to the Leases
(the “Interest”).  In exchange for the Interest, ZaZa will pay to Range the cash
consideration specified in Paragraph 2.0, and, as additional consideration, ZaZa
will drill one test well or conduct a re-entry in the manner provided for in
Paragraph 3.0.  Range will reserve a 25% Working Interest and an overriding
royalty equal to the positive arithmetical difference, between Twenty-five
percent of eight-eighths (25% of 8/8ths) and the existing burdens or outstanding
interests in the Leases, on all oil and gas produced and saved from or allocated
to the Leases. The Working Interests and the overriding royalty interests
reserved by Range shall be proportionately reduced in the event the Parties’
collective interest as a result of the ownership of the Leases is less than 100%
of the fee mineral estate.

 

1

--------------------------------------------------------------------------------


 

2.0                               Assignment of Interest and Title Defects

 

Concurrently with execution of this Agreement, subject to the title defect
procedures provided for hereinbelow, ZaZa shall pay to Range the sum of
$4,256,662.50 in immediately available U.S. funds (“Initial Installment”), and,
upon the expiration of the Due Diligence Period (defined below), ZaZa shall pay
to Range a second payment of $4,256,662.50 in immediately available U.S. funds
(“Final Installment”), for a total cash consideration of $8,513,325.00 (the
Initial Installment and Final Installment are collectively referred to as
“Consideration”), and, concurrently with the payment of the Initial Installment,
Range shall execute and deliver an Assignment to ZaZa of the associated Leases
described on Exhibit A as provided by Article 1.  Said Assignment shall be in
substantively identical form as the assignment attached as Exhibit B (the
“Assignment”), conveying to ZaZa the Working Interest set forth in Paragraph 1.2
above, subject to (i) the reservations by Range provided by Paragraph 1.2 of
this Agreement; (ii) a special warranty of title from Range to ZaZa against
every person whomsoever lawfully claims or is claiming title to the Leases, by,
through or under Range or its affiliates, for a period of six (6) calendar
months immediately following the end of the Due Diligence Period; and (iii) any
post-Assignment obligations provided for pursuant to this Agreement.

 

2.1                               Access to Records and Leases.  Upon execution
of this Agreement, to the extent the Lease records are in Range’s possession or
control and are not subject a non-disclosure or confidentiality obligation to a
third party, Range shall make such records available to ZaZa or its agents at
Range’s office in Fort Worth, Texas, during normal business hours, for
examination and copying by ZaZa or its agents and shall grant ZaZa access to the
Leases for inspection to the extent that Range has the right to grant such
access. Range will use reasonable commercial efforts to furnish to ZaZa (or its
representatives) all other information with respect to the Leases that ZaZa may
from time to time reasonably request, except to the extent that Range determines
in good faith that disclosure of the information covered thereby is prohibited
by agreement with a third party.  ZaZa agrees to conduct its due diligence at
its own cost and expense without unreasonable disruption of Range’s normal and
usual operations.

 

2.2                               Definitions.  For purposes of this Agreement,
the following expressions and terms will have the meanings set forth
hereinafter:

 

(a)                                 “Good and Defensible Title” means such
beneficial, legal and record title ownership of the Leases that, subject to and
except for Permitted Encumbrances as defined in Paragraph 2.2(c):

 

i.                                          in the case any portion of a Lease
entitles ZaZa to receive a share of the hydrocarbons produced, saved and
marketed from such Lease throughout the duration of the productive life of such
Lease, after satisfaction of all royalties, overriding royalties,
nonparticipating royalties, net profits interests or other similar burdens on or
measured by production of hydrocarbons (a “Net Revenue Interest”), of not less
than a 75% Net Revenue Interest in each Lease;

 

2

--------------------------------------------------------------------------------


 

ii.                                       in the case any Lease obligates ZaZa
to bear a percentage of the costs and expenses for the maintenance, development,
operation and the production relating to such Lease throughout the productive
life of such Lease (“Working Interest”) not greater than ZaZa’s 75% Working
Interest for such Lease, in each case without increase, except increases to the
extent that they are accompanied by a proportionate increase in ZaZa’s 75 % Net
Revenue Interest for such Lease;

 

iii.                                    in the case of each Lease, such Lease
covers the Net Acres set forth in Exhibit A, and is free from reasonable doubt
to the end that prudent persons engaged in the business of the ownership,
development and operation of oil and gas properties with knowledge of all facts
and appreciation of their legal significance would be willing to accept the
same;

 

iv.                                   is free and clear of any liens and
encumbrances.

 

(b)                                 “Net Acres” means, with respect to a Lease,
the undivided interest of ZaZa in the leasehold estate created by the applicable
Lease multiplied by the number of acres covered by the Lease multiplied by the
lessor’s percentage interest in the oil and gas mineral fee estate in the land
covered by the Lease.

 

(c)                                  “Permitted Encumbrances” means:

 

i.                                          lessors’ royalties, overriding
royalties and payments out of production affecting ZaZa’s Net Revenue Interest
if the net cumulative effect of such burdens does not operate to (a) reduce the
Net Revenue Interest or Net Acres of ZaZa in any Lease less than the 75% Net
Revenue Interest set forth for such Lease or the approximately 28,378 Net Acres
out of the 37,837 Net Acres (proportionally increased if more than 37,837 Net
Acres are held by Range immediately prior to the Assignment; or (b) increase the
Working Interest of ZaZa in any such Lease to greater than 75% Working Interest
(unless ZaZa’s Net Revenue Interest therein is increased in the same
proportion);

 

ii.                                       preferential rights to purchase,
required third party consents to assignment, and similar agreements with respect
to which, prior to the Assignment, (a) waivers or consents are obtained from the
appropriate parties; (b) the appropriate time for asserting such rights has
expired without an exercise of such rights; (c) with respect to consents, such
consents need not be obtained prior to Assignment; or (iv) with respect to
consents, the failure to obtain such consents will not have a material adverse
effect on the value of the Leases;

 

3

--------------------------------------------------------------------------------


 

iii.                                    all rights to consent by, required
notices to, filings with, or other actions by governmental bodies in connection
with the sale or conveyance of the Leases if the same are customarily obtained,
subsequent to such sale or conveyance;

 

iv.                                   easements, rights-of-way, servitudes,
permits, surface leases, and other rights in respect of surface operations which
do not and will not materially interfere with or detract from the operation,
value, or use of the Leases by ZaZa;

 

v.                                      statutory liens for taxes not yet due or
not yet delinquent or are being contested in good faith in the normal course of
business;

 

vi.                                   materialman’s, mechanic’s, repairman’s,
employee’s, contractor’s, operator’s, and other similar liens or charges arising
in the ordinary course of business relating to obligations that have not yet
become due and payable;

 

vii.                                all rights reserved to or vested in any
Governmental Body (defined below) to control or regulate any of the Leases in
any manner, and all applicable laws;

 

viii.                             all defects and irregularities of title that
would not reasonably be expected to result in claims that would materially and
adversely affect Range’s title to, or ownership, operations, or value of, the
Leases, including, without limitation (a) defects in the early chain of title
consisting of the failure to recite marital status or the omission of succession
or heirship proceedings; (b) defects or irregularities arising out of the lack
of a survey; (c) defects or irregularities arising out of or relating to the
lack of powers of attorney from corporations to execute and deliver documents on
their behalf or lack of spousal joinder; (d) defects of title which result from
the failure to file assignments or other documents in the state or federal
records so long as such assignments or other documents are properly recorded in
the county records; and (e) irregularities cured by possession under applicable
statutes of limitation and statutes relating to acquisitive (or liberative)
prescription; and

 

ix.                                   any liens or encumbrances created by Deeds
of Trusts or mortgage instruments securing a promissory note granted by the
owner of the surface or minerals and all other liens, charges, encumbrances,
instruments, obligations, defects and irregularities affecting the Leases which,
individually or in the aggregate, do not (or would not upon foreclosure or other
enforcement): (a) interfere materially with the operation, value, or use of any
of the Leases; (b) prevent ZaZa from receiving the proceeds of production from
any of the

 

4

--------------------------------------------------------------------------------


 

Leases attributable to its Interest; (c) reduce the interests of ZaZa with
respect to hydrocarbons produced from any Lease below the 75% Net Revenue
Interest set forth in Paragraph 1.2 for such Lease; or (d) increase the share of
the costs and expenses that ZaZa is obligated to pay above the 75% Working
Interest set forth in Paragraph 1.2 for the Leases without a proportionate
increase in the 75% Net Revenue Interest for such Lease.

 

(d)                                 “Title Defect” means any matter that would
cause the title to the Leases to fail to qualify as Good and Defensible Title
(including, without limitation, a discrepancy in the Interest or the Net Acres).

 

(e)                                  “Allocated Value” means, with respect to
each Lease, the amount set forth on Exhibit A under the column styled “Allocated
Value” for such Lease (equal to $300.00 per Net Acre).

 

2.3                               Notice of Title Defect.  During the period
immediately following the date the last Party executes this Agreement
(“Execution Date”) and ending thirty (30) calendar days thereafter (the “Due
Diligence Period”), ZaZa may review title to the Leases and may notify Range in
writing (the “Title Defect Notice”) of any Title Defect.  Any notice provided
hereunder shall include a description of the Title Defect, the portion of the
Lease affected by the Title Defect and the Allocated Value of the Title Defect
(the “Defect Value”).

 

2.4                               Remedies for Title Defects.  For any Title
Defect asserted by ZaZa during the Due Diligence Period, subject to the
termination rights of ZaZa pursuant to Paragraph 2.7, Range shall have the
option of (i) curing the Title Defect, (ii) contesting the Title Defect or the
Defect Value, (iii) reducing the Final Installment by an amount equal to the
Defect Value (“Title Defect Reduction”); (iv) making a Title Defect Payment
(defined below); or (v) removing the affected Leases from the transaction
contemplated herein and reducing the Final Installment by the Allocated Value
thereof.

 

2.5                               Procedure for Resolving Title Defects.  With
respect to Title Defects properly and timely asserted by ZaZa as provided
herein, the following procedures shall apply.

 

(a)                                 If Range contests the existence of a Title
Defect or the Defect Value, Range shall so notify ZaZa in writing on or before
five (5) calendar days after Range’s receipt of the Title Defect Notice
(“Rejection Notice”).  The Rejection Notice shall state with reasonable
specificity the basis of Range’s rejection of the Title Defect or the Defect
Value.  No later than five (5) calendar days following ZaZa’s receipt of the
Rejection Notice, representatives of ZaZa and Range, knowledgeable in title
matters, shall meet and endeavor in good faith to either: (i) agree to mutually
reject the particular Title Defect, or (ii) agree on the validity of such Title
Defect and the Defect Value, in which case Range may cure such Title Defect at
its own expense and to ZaZa’s reasonable satisfaction and, failing such cure,
make a title defect payment (“Title Defect Payment”) equivalent to

 

5

--------------------------------------------------------------------------------


 

the outstanding Defect Value.  If the Parties cannot agree on either option
(i) or (ii) in the preceding sentence, the Title Defect or the Defect Value
subject to the Rejection Notice shall be submitted to dispute resolution in
accordance with the procedures set forth in Paragraph 2.8.

 

(b)                                 Notwithstanding anything to the contrary
herein, (i) an individual claim for a Title Defect for which a valid Title
Defect Notice is given shall only generate an obligation for a Title Defect
Reduction or Title Defect Payment if the Defect Value with respect thereto
exceeds $5,000.00 (ii) the aggregate Defect Values attributable to all Title
Defects shall not exceed the Allocated Value of such Leases, and (iii) there
shall be no Title Defect Payment unless and until the aggregate Defect Values
that are entitled to an adjustment hereunder, and for which Title Defect Notices
were timely delivered, exceed $50,000.00 (the “Title Deductible”).

 

(c)                                  In the event that, within one hundred
twenty (120) calendar days after the end of the Due Diligence Period, Range is
able to cure at its expense and to ZaZa’s reasonable satisfaction any Title
Defect with respect to which an adjustment to the Consideration was made without
excluding the Lease affected thereby from the Interest in the Leases conveyed by
the Assignment, ZaZa shall pay the amount of such adjustment to Range within one
hundred fifty (150) calendar days after the Due Diligence Period.

 

2.6                               Value of Defects.  The Defect Value for a
Title Defect shall be determined as follows:

 

(a)                                 If, because of the Title Defect, title to a
particular Lease fails completely with the effect that ZaZa has no ownership
interest in the relevant Lease, the Defect Value shall be the Allocated Value of
that Lease.

 

(b)                                 If the Title Defect consists of a an
unpermitted lien, encumbrance or other charge upon the Lease, which is
liquidated in amount, the Defect Value shall be the amount necessary to pay the
obligee to remove such Title Defect.

 

(c)                                  If ZaZa’s actual Net Revenue Interest in a
Lease is less than the 75% Net Revenue Interest set forth for in Paragraph 1.2
for such Lease, the Defect Value shall be an amount equal to (i) the ratio of
(x) the difference obtained by subtracting the actual Net Revenue Interest for
such Lease from the 75% Net Revenue Interest set forth in Paragraph 1.2 for such
Lease to (y) the 75% Net Revenue Interest set forth for such Lease in Paragraph
1.2 (ii) multiplied by the Allocated Value for such Lease.

 

(d)                                 If the Title Defect is one other than
described in subparagraphs 2.6(a) through 2.6(c), the Defect Value shall be the
commercially reasonable amount determined by mutual agreement of the Parties.

 

6

--------------------------------------------------------------------------------


 

2.7                               Right to Terminate Agreement.  In the event
the sum of the values attributed to Title Defects equals or exceeds 30 % of the
Consideration, and Range elects not to cure or is unable to cure such Title
Defects, ZaZa may elect to terminate this Agreement without liability to Range,
in which case ZaZa shall be entitled to a refund of the Consideration.

 

2.8                               Expert Determination.

 

(a)                                 If Range and ZaZa are unable to agree, as
herein provided, regarding the existence of a Title Defect or the applicable
Defect Value, the Parties shall promptly refer the matter for determination in
the manner hereinafter provided to an independent qualified expert selected by
mutual agreement of the Parties who possesses the requisite knowledge, skill and
experience to determine the issue in question (the “Defect Expert”).  The Defect
Expert may enlist the advice of attorneys, geologists, and landmen mutually
agreed upon by the Parties and any other neutral expert as it deems reasonably
necessary.

 

(b)                                 Upon referral to the Defect Expert, the
Parties shall each deliver to the other Party and the Defect Expert a notice
setting forth in adequate detail the issues to be determined by the Defect
Expert and the decision (on a word-for-word basis) that such Party wishes the
Defect Expert to make with respect to the issues to be determined (the “Decision
Notice”); provided, however, that in preparing their Decision Notice, each Party
(as well as the Defect Expert) shall be bound by the terms of this Agreement. 
Within two (2) business days after the giving of the two Decision Notices, the
Parties shall attend a meeting with the Defect Expert at a mutually acceptable
time and place to discuss fully the content of such Decision Notice and, based
thereon, determine whether either or both wish to modify their Decision Notices
in any way.  Any such modifications shall be discussed, so that when each Party
finalizes its Decision Notice, it shall do so with full knowledge of the content
of the other Party’s final Decision Notice.  The finalization of such Decision
Notices and the delivery of same by each Party to the other shall occur at the
meeting unless the Parties agree to have one or more additional meetings for
such purposes.  The Defect Expert shall be required to adopt the decision set
forth in either final Decision Notice and shall have no power whatsoever to
reach any other result.  Such Defect Expert shall adopt the decision that, in
his or her judgment, is the more fair and equitable decision and in conformity
with this Agreement and consistent with prevailing industry standards.

 

(c)                                  The decision, made in writing and signed by
the Defect Expert, shall determine such dispute.  Such decision shall be made,
signed and delivered to the Parties at the meeting unless otherwise agreed by
the Parties.  The expenses of the Defect Expert and any other expert retained by
the Defect Expert under this Agreement shall be borne equally by the

 

7

--------------------------------------------------------------------------------


 

Parties, except that each Party shall bear the compensation and expense of its
own counsel, witnesses and employees.  The determination and award of the Defect
Expert shall be final and binding upon the Parties, and judgment may be entered
thereon in any court of competent jurisdiction upon the application of either
Party.

 

2.9                               Definitions.  For purposes of this Agreement,
the following expressions and terms will have the meanings set forth
hereinafter:

 

(a)                                 “Applicable Laws” means all laws, statutes,
treaties, rules, codes, ordinances, regulations, certificates, orders,
interpretations, licenses and permits of any Governmental Body, including the
common or civil law and all judgments, decrees, injunctions, writs, orders, or
like action of any court, arbitrator, or other Governmental Body of competent
jurisdiction; and

 

(b)                                 “Governmental Body” means any federal,
state, provincial, municipal, tribal, county, parish, or other federal, state or
local governmental authority or judicial or regulatory agency, board, body,
department, bureau, commission, instrumentality, court, tribunal or
quasi-governmental authority in any jurisdiction (domestic or foreign).

 

3.0                               Designation of Operator, Drilling and
Completion of Commitment Well, Substitute Well and Subsequent Wells, and
Penalties

 

3.1                               On or before July 1, 2012, ZaZa, as the
designated operator of the Leases and new leases jointly acquired by the Parties
within the AMI, shall commence operations to 1) re-enter the Gibbs Brothers 1H
(API 42-471-30348) located in the M. Herrera Survey A-25, Walker County, Texas;
OR 2) drill and complete a well at a mutually agreeable location on lands
covered solely by the Leases which location shall be proposed by ZaZa to Range
and Range’s approval of such well shall not be unreasonably withheld (the
“Commitment Well”).  The Commitment Well shall be re-entered and/or drilled with
reasonable diligence and prudence in a good faith attempt to reach a depth
sufficient to test the Eagle Ford Pepper Shale Formation, the stratigraphic
equivalent of said formation may been seen on the Array Induction Compensated
Neutron Litho-Density log of the Anadarko Tanqueray Unit #1 Well (API#
42-471-30293) located in the Jose Sanchez Survey A-46, Walker County, Texas at a
depth of 12,230 to 12,375 feet (“Minimum Required Depth”), unless otherwise
agreed to by the Parties.  The Commitment Well shall be drilled to include a
pilot hole sufficient to log the entire interval and provide logs that are
permissible pursuant to the terms of the relevant Lease and all reasonably
available well data on Exhibit C; required logs shall only include the: a)
Platform Express Triple Combo (AIT/CNL-FDC/PE), and b) Dipole Sonic/Sonic
Scanner (subject only to the obtainment of a Lease depth extension from the
respective lessor reasonably sufficient to allow the operator to conduct the
logging operations in compliance with the depth restrictions contained in the 
relevant Lease); and, although not explicitly required to reach the Earning
Point, ZaZa shall exercise its reasonable best efforts, subject to hole
conditions, tool availability and the obtainment of a Lease depth extension from
the respective lessor reasonably sufficient to allow the operator to conduct the
logging operations in compliance with the depth restrictions

 

8

--------------------------------------------------------------------------------


 

contained in the relevant Lease, to also obtain c) Elemental Capture (ECS), d)
Dual Oil-Base Micro Imager, and e) 50 Rotary Sidewalls.  The Commitment Well
shall be drilled and completed as a Horizontal Well that meets the definition of
a “horizontal drainhole well” under Statewide Rule 86 of the Railroad Commission
of Texas, with a horizontal section being no less than 4000’ (“Minimum Required
Lateral Length”), unless material technological or mechanical issues are
experienced after commencement of drilling that prevent drilling to a lateral
length of 4000’.  If, prior to reaching the Minimum Required Depth or the
Minimum Required Lateral Length, the Commitment Well must be abandoned due to
mechanical difficulties, waterflow, loss of circulation, excessive pressure,
cavities, caprock, salt or salt dome material, heaving shale or other
practically impenetrable conditions which would, in the opinion of a reasonably
prudent operator, render further drilling impractical, then ZaZa may, but not
later than sixty (60) calendar days after the release of the rig from the
Commitment Well, at its option commence the drilling of a substitute for the
Commitment Well in a bona fide effort to reach the Minimum Required Depth and
Minimum Required Lateral Length (the “Substitute Well”), and such Substitute
Well shall, for all purposes, be considered the Commitment Well.  Failure to
commence the Commitment Well will result in the remedy provided in Paragraph
3.4.

 

3.2                               (a) The actual costs of drilling the
Commitment Well, or Substitute Well shall be disproportionally borne 100% by
ZaZa up to and until ZaZa has drilled, completed, installed all facilities
reasonably necessary to produce oil and/or gas from said well, and actually
initiated sales of oil and/or gas on the Commitment Well and/or Substitute Well
(the “Earning Point”).  Upon reaching the Earning Point, (i) the
disproportionate spend shall cease, (ii) ZaZa will retain all its Interest, and
(iii) the participating Parties shall share all actual costs in proportion to
the Parties Working Interest.

 

(b) The actual costs of operations by participating Parties after the Earning
Point shall be borne 75.00% by ZaZa and 25.00% by Range.

 

(c) Subject to Paragraph 3.2 (a), any proposal after the Earning Point to drill
a well on the Leases that is not a Commitment Well, or Substitute Well, shall be
drilled on a non-promoted basis and drilled pursuant to the terms of the JOA
described in Paragraph 6.1 below.

 

3.3                               As to the Commitment Well, or Substitute Well,
any title opinions, supplemental title opinions and curative expenses or costs
associated therewith that are incurred by ZaZa, as operator, prior to the
Earning Point, shall be paid 100% by ZaZa.  Any such costs incurred after the
Earning Point shall be borne by the participating Parties in proportion to their
interest, 75.00% by ZaZa and 25.00% by Range.

 

3.4                               It is understood that if ZaZa fails to
commence operations on the Commitment Well on or before July 1, 2012 or, if the
Earning Point has not yet been reached and a Substitute Well has not been
commenced in a timely manner as provided by Paragraph 3.1, or if the Earning
Point has not been reached by November 1, 2012, then ZaZa shall assign or
re-assign to Range an undivided 25% interest in the Leases using an assignment
with ZaZa as assignor and Range as assignee substantively identical to the form
of assignment attached as Exhibit B, and will execute any and all documents
reasonably required to transfer to Range the status of operator of the Leases. 
Any proposal to drill a well on the Leases after July 1, 2012 that is not a
Substitute Well, shall be drilled on a non-promoted basis and drilled pursuant
to the terms of the

 

9

--------------------------------------------------------------------------------


 

JOA described in Paragraph 6.1 below.

 

4.0                               Terms of Range’s Carried Working Interest

 

4.1                               Range, its successors and assigns, will have a
25.00% carried working interest through up to the Earning Point in the
Commitment Well, or Substitute Well(s), drilled in the Stayin’ Alive Area
detailed in the attached Exhibit F.  Range’s carried working interest shall be
free of all costs and expenses whatsoever incurred prior to the Earning Point in
the Commitment Well, or Substitute Well(s).

 

The carried working interest reserved by Range shall be proportionately reduced
in the event the Parties’ interest in the Leases is less than 100% of the fee
mineral estate in the a Commitment Well or Substitute Well.  If the Commitment
Well or Substitute Well includes acreage in which Range owns less than 100% of
the fee mineral estate interest and Range is subject to proportionate reduction,
then Range shall participate in subsequent wells with a Carried Working Interest
being the equivalent of 100% less Range’s interest in the Commitment Well or
Substitute Well, and subsequent wells, until the Earning Point has been reached.

 

5.0                               Area of Mutual Interest

 

(a)                                 The Parties hereby establish an Area of
Mutual Interest (“AMI”). The AMI shall be those lands shown on the plat attached
hereto as Exhibit D. Unless sooner terminated by mutual agreement of the Parties
hereto, the designated AMI shall remain in full force and effect for a period of
three (3) years from the Effective Date hereof, at which time it shall terminate
and dissolve without any further action by the Parties hereto. Any Party
acquiring (the “Acquiring Party”) any leasehold interests or contractual right
to earn leasehold interests, mineral interests, royalty interests, rights under
farmout or farmin agreements, production payments, net profits interests, and
any other interest in the oil, gas, condensate, and casinghead gas in, on or
under the lands within the AMI during the term above stated shall offer such
interest(s) and shall furnish the other Parties with the following information:
(a) copies of the documents reflecting the rights to such interests,
(b) instruments sufficient to verify the actual consideration paid or agreed to
for the acquisition of such interest (including, without limitation, any
drilling obligations), (c) a plat or exact description of the location of the
interest, and (d) any other documents pertinent to the other Party evaluating
the Acquiring Party’s interest; provided, however, that (i) no Party shall be
required to offer to the other Party any interest or right to acquire an
interest in the AMI pursuant to a merger, consolidation, reorganization or share
acquisition; (ii) ZaZa will have no obligation to offer to Range any leases or
legal or equitable or contractual interest therein, including, without
limitation, any unexercised lease options, letters of intent, or other
contractual arrangements within the AMI which ZaZa has an interest in, either
directly or indirectly, or is a party to, on or before the Execution Date; or
(iii) any undivided interest acquired by ZaZa after the Execution Date in a
lease within the AMI held by ZaZa, or

 

10

--------------------------------------------------------------------------------


 

for the account of ZaZa, prior to the Execution Date (e.g. if ZaZa holds 30% of
8/8ths in a lease on or before the Execution Date and later acquires the
remaining 70% of 8/8ths, the entire 8/8ths shall not be subject to the AMI). 
Each non-acquiring Party (“Non-Acquiring Party”) shall have thirty (30) calendar
days following receipt of such notice in which to indicate its election to
participate in said acquisition by written response delivered to the Acquiring
Party accompanied by good funds covering its share of the acquisition costs. 
Failure of the Non-Acquiring Party, after receipt of such notice, to timely
respond to the Acquiring Party within the above specified period of time shall
constitute an election by the Non-Acquiring Party not to participate in such
acquisition.  In the event all of the Parties hereto elect to acquire their
proportionate share of any acquisition hereunder, then the lands covered thereby
shall become subject to the JOA.  Any interest not taken shall be retained by
the Acquiring Party.  Sales or transfers of a Lease, or an interest which has
previously been offered under this Paragraph 5.0, are not required to be offered
to the other Party.  In the event a part of the consideration concerning the
cost of an acquisition within the AMI requires the drilling of a well or the
acquisition of 3-D data prior to earning an assignment of a leasehold interest,
for purposes of this Paragraph 5.0 it shall be considered that such leasehold
interest has been acquired and the offer shall be made as soon as the agreement
to acquire the same has been executed.  If the acquisition is an option or
similar agreement in which the acquiring party has paid for the optional right
to acquire a leasehold interest in the future, and if the Party to whom the
interest is offered elects not to participate in acquisition of the option, it
shall have no right to participate in any leasehold interest thereafter acquired
by exercise of the option.

 

(b)                                 In the event a lease (or other interest)
lies partially within and partially outside of the AMI, then the offer required
to be made under this Paragraph 5.0 shall incorporate the entirety of the lease
and, if the non-acquiring Party participates in the acquisition of the lease (or
other interest), then the outside boundaries of the AMI shall be expanded to
include the entirety of the lease (or other interest) acquired.

 

(c)                                  Any interests and/or rights offered under
this Paragraph 5.0 shall be offered to the Parties as to their respective
interests as reflected in Paragraph 3.2(b) above.

 

6.0                               Joint Operating Agreement

 

6.1          The Parties will execute a joint operating agreement (“JOA”)
substantively identical in form to the one attached hereto as Exhibit E with its
contract area being identical to all of the lands subject to the Leases on
Exhibit A.  The JOA shall name ZaZa as initial operator.  In the event of a
conflict between the terms and provisions of this Agreement and the JOA, the
terms of this Agreement shall control.  The presence of a term governing conduct
in the JOA and the absence of a term governing the same conduct in this
Agreement shall not constitute a

 

11

--------------------------------------------------------------------------------


 

conflict between the agreements.

 

6.2          For each well drilled by ZaZa as operator (including the Commitment
Well or any Substitute Well(s)), ZaZa shall provide Range copies of daily
drilling or operations reports as are generated by ZaZa in the ordinary course
of its business, as well as copies, if any, of intermediate logs, mud logs,
electric logs, velocity surveys, core analysis, completion reports, four point
tests, pressure tests, reserve reports and other well tests or data obtained by
ZaZa in its operations upon any well drilled or operated on the Leases, as well
as all geological, geophysical and engineering data.  Range, or its
representatives, shall, at its or their sole risk and expense, have complete
access to the location and derrick floor of any well drilled or reworked
pursuant to this Agreement and to logging and testing trucks.  Range’s specific
well information requirements are included as Exhibit C to this Agreement.  Said
well information requirements may be modified at any time prior to the spudding
upon the written agreement of the Parties.

 

7.0                               Failure to Perform

 

7.1          All security provisions contained in the form JOA attached as
Exhibit E are incorporated into this Agreement as security for the obligations
of each Party under this Agreement.

 

8.0                               Force Majeure

 

8.1          Neither Party will be liable to the other for any failure of or
delay in performance of its obligations under this Agreement to the extent that
the failure or delay is caused by circumstances beyond its reasonable control
(other than any covenant or agreement which relates to the payment of money),
including, but not limited to, acts of God, acts of a public enemy, fires,
floods, wars, civil disturbances, sabotage, accidents, insurrection, blockades,
embargos, storms, explosions, damage to its plants, labor disputes (whether or
not the employee’s demands are reasonable and within the party’s power to
satisfy), acts of any Governmental Body, whether civil or military, foreign or
domestic, all perils of the seas and other waters, failure or delay (other than
an account of price) of third parties or governmental bodies from whom a party
is obtaining or must obtain rights of way, easements, franchises, permits,
machinery, materials, equipment, transportation, independent contractors,
services or supplies, including gas gathering or transportation services, to
grant or deliver the same, or inability to obtain labor, services, materials,
equipment or transportation (individually and collectively, “Force Majeure”).
Any failure or delay caused by Force Majeure will not give the other respective
Parties the right to terminate this Agreement or to recover damages for the
failure or delay. The respective Parties shall be able to rely on Force Majeure
to extend any deadline set forth in this Agreement, will give prompt notice to
the other Party of any occurrence of Force Majeure, and will use its best
efforts to minimize the duration and consequences of any failure or delay in
performance caused by Force Majeure.

 

9.0                               Miscellaneous

 

9.1          Nothing in this Agreement shall be construed as creating a
partnership or otherwise establishing joint or collective liability. No
partnership, agency, joint venture or mining partnership is intended or meant to
be created by this Agreement, and no act by the

 

12

--------------------------------------------------------------------------------


 

Parties shall operate to create any such relationship.

 

9.2          This Agreement and the documents to be executed pursuant to this
Agreement, and the attached Exhibits evidences the complete agreement of the
Parties, and all prior or contemporaneous representations or communications are
merged into this Agreement. This Agreement may be amended only by an agreement
executed by the Parties hereto, their successors and assigns, in writing.

 

9.3          Neither Party shall assign this Agreement, in whole or any portion
thereof, without the prior written consent of the other Party, such consent
shall not be unreasonably withheld.

 

9.4          Should any provision of this Agreement be declared unenforceable by
operation of law or by reason of ambiguity, the balance of the provisions of
this Agreement shall remain in full force and effect and the unenforceable
provision shall be modified so as to conform to the intent of the Parties with
respect to such provision found unenforceable.

 

9.5          There are no third parties who are intended to be beneficiaries of
this Agreement.

 

9.6          This Agreement and the transactions contemplated hereby shall be
governed by the laws of the State of Texas, without regard to its
rules governing conflicts of laws.

 

9.7          Each of the Parties represents to the others that it is not subject
to an area of mutual interest or similar agreement with a third party pursuant
to which such Party would be required to offer an interest obtained within the
AMI established herein to such third party prior to offering the interest to the
other Party under the AMI.

 

9.8          This Agreement may be executed in any number of counterparts, and
each such counterpart, when executed and delivered, shall be deemed to be an
original instrument, but such counterparts together shall constitute for all
purposes one agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or by electronic image scan transmission in .pdf
format shall constitute effective execution and delivery of this Agreement as to
the Parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the Parties transmitted by facsimile or electronic image scan
transmission in .pdf format shall be deemed to be their original signatures for
all purposes.  Any Party that delivers an executed counterpart signature page by
facsimile or by electronic scan transmission in .pdf format shall promptly
thereafter deliver a manually executed counterpart signature page to the other
Party; provided, however, that the failure to do so shall not affect the
validity, enforceability, or binding effect of this Agreement.

 

9.9          Any notice, communication, or payment to a Party hereto may be sent
to such party at the following respective addresses, or to such different
address as such Party may hereafter designate in writing to the other Party
hereto:

 

Range Texas Production, LLC

100 Throckmorton Street, Suite 1200

Fort Worth, Texas 76102

817/870-2601

 

13

--------------------------------------------------------------------------------


 

817/870-2316 Fax

 

ZaZa Exploration Corporation

1301 McKinney Street, Suite 3000

Houston, TX  77010

713/595-1900

713/595-1919

 

The originating notice to be given under any provisions hereof shall be deemed
given when received by the Party to whom such notice is directed, and the time
for such Party to give any response thereto shall run from the date the
originating notice is received. The second or any subsequent responsive notice
shall be deemed given when deposited in the United States Post Office postage or
charges prepaid, or transmitted by fax.

 

9.10        The headings of paragraphs used in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.  References
herein to paragraphs, exhibits, and schedules are to paragraphs, exhibits, and
schedules to this Agreement unless expressly stated otherwise.

 

9.11        No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement (whether
or not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

9.12        Except as required by Applicable Laws, neither Party shall issue any
press or other similar release or public announcements regarding this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

9.13        Except as otherwise provided in this Agreement, no party shall be
entitled to recover from the other Party losses, costs, expenses, or damages
arising under this Agreement or in connection with or with respect to the
transactions contemplated in this Agreement, any amount in excess of the actual
compensatory damages, court costs and reasonable attorney fees, suffered by such
Party.  EACH PARTY WAIVES ANY RIGHT TO RECOVER CONSEQUENTIAL, INCIDENTAL,
SPECIAL, TREBLE, EXEMPLARY, OR PUNITIVE DAMAGES OR LIABILITIES ARISING IN
CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT.

 

10.0                        Exhibits

 

10.1        Reference is hereby made to the following Exhibits. The Exhibits
attached to this Agreement and made a part hereof are:

 

i.                                          Exhibit A:  The Leases.

 

ii.                                       Exhibit B:  Form of Assignment.

 

iii.                                    Exhibit C:  Well Data Requirements and
Distribution.

 

14

--------------------------------------------------------------------------------


 

iv.                                   Exhibit D:  Area of Mutual Interest - Plat

 

v.                                      Exhibit E:  Form of Joint Operating
Agreement

 

vi.                                   Exhibit F:  Leasehold - Plat.

 

11.0                        Execution

 

This Agreement shall be considered effective and closed upon the execution by
Range and ZaZa.

 

[Signature page to follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
caused this Agreement to be executed on the date written below but the Agreement
is effective as of the Effective Date.

 

Range Texas Production, LLC

 

 

By:

/s/ D. Neal Harrington

 

 

D. Neal Harrington, Vice President

 

 

Date:

3/28/2012

 

 

ZaZa Energy Corporation

 

 

By:

/s/ Randy Parsley

 

 

Randy Parsley, Executive Vice President

 

 

Date:

3/28/2012

 

 

16

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

COX LEIGH H JR

 

San Luis Energy, L.L.C.

 

12/28/2009

 

1013

 

487

 

Official Records of Walker County, Texas

 

ALLPHIN CHARLES

 

San Luis Energy, L.L.C.

 

1/20/2010

 

956

 

600

 

Official Records of Walker County, Texas

 

ALLPHIN JAMES ET UX

 

San Luis Energy, L.L.C.

 

1/20/2010

 

956

 

605

 

Official Records of Walker County, Texas

 

DALE MYERS ET UX

 

San Luis Energy, L.L.C.

 

1/21/2010

 

965

 

681

 

Official Records of Walker County, Texas

 

LOPEZ JOSEPH A ET AL

 

San Luis Energy, L.L.C.

 

2/10/2010

 

956

 

597

 

Official Records of Walker County, Texas

 

HAYNES VERDIS ALEXANDER

 

San Luis Energy, L.L.C.

 

2/11/2010

 

965

 

627

 

Official Records of Walker County, Texas

 

SMITH MARK GERARD

 

San Luis Energy, L.L.C.

 

2/11/2010

 

965

 

630

 

Official Records of Walker County, Texas

 

DAGENHART RONALD T ET AL

 

San Luis Energy, L.L.C.

 

2/12/2010

 

965

 

676

 

Official Records of Walker County, Texas

 

HAYNES VODIS H

 

San Luis Energy, L.L.C.

 

2/12/2010

 

955

 

443

 

Official Records of Walker County, Texas

 

BUTLER JAMES ETTA

 

San Luis Energy, L.L.C.

 

2/12/2010

 

965

 

664

 

Official Records of Walker County, Texas

 

ARCHIE EARSIE M

 

San Luis Energy, L.L.C.

 

2/12/2010

 

965

 

624

 

Official Records of Walker County, Texas

 

BIRDWELL PEARLINE HAYNES COLLI

 

San Luis Energy, L.L.C.

 

2/14/2010

 

956

 

618

 

Official Records of Walker County, Texas

 

HAYNES EDGAR

 

San Luis Energy, L.L.C.

 

2/14/2010

 

965

 

643

 

Official Records of Walker County, Texas

 

BOOKMAN BETTY J

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

661

 

Official Records of Walker County, Texas

 

HAYNES CHARLES LEON

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

658

 

Official Records of Walker County, Texas

 

HAYNES CEDRIC A

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

649

 

Official Records of Walker County, Texas

 

HAYNES RUBY EARL

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

652

 

Official Records of Walker County, Texas

 

JOHNSON MARY F HAYNES

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

655

 

Official Records of Walker County, Texas

 

HAYNES JAMES A

 

San Luis Energy, L.L.C.

 

2/18/2010

 

956

 

594

 

Official Records of Walker County, Texas

 

GRIFFIN FREDDIE

 

San Luis Energy, L.L.C.

 

2/18/2010

 

955

 

471

 

Official Records of Walker County, Texas

 

KLAWINSKY MARK

 

San Luis Energy, L.L.C.

 

2/21/2010

 

965

 

667

 

Official Records of Walker County, Texas

 

HAYNES BILLY

 

San Luis Energy, L.L.C.

 

2/22/2010

 

956

 

640

 

Official Records of Walker County, Texas

 

ROSS JACQUELINE ET AL

 

San Luis Energy, L.L.C.

 

2/22/2010

 

956

 

637

 

Official Records of Walker County, Texas

 

PEAVY JOHN W JR ET UX

 

San Luis Energy, L.L.C.

 

2/24/2010

 

965

 

672

 

Official Records of Walker County, Texas

 

HAYNES HOWARD D

 

San Luis Energy, L.L.C.

 

2/25/2010

 

955

 

436

 

Official Records of Walker County, Texas

 

HAYNES REGINALD DEWAYNE

 

San Luis Energy, L.L.C.

 

2/25/2010

 

957

 

538

 

Official Records of Walker County, Texas

 

WILSON EARL J

 

San Luis Energy, L.L.C.

 

2/26/2010

 

956

 

621

 

Official Records of Walker County, Texas

 

MAXIEY JAMES A

 

San Luis Energy, L.L.C.

 

2/27/2010

 

956

 

615

 

Official Records of Walker County, Texas

 

MAXIEY SONYA R

 

San Luis Energy, L.L.C.

 

3/1/2010

 

965

 

646

 

Official Records of Walker County, Texas

 

LEWIS HORACE N JR ET UX

 

San Luis Energy, L.L.C.

 

3/1/2010

 

956

 

610

 

Official Records of Walker County, Texas

 

WEIR CHARLES

 

San Luis Energy, L.L.C.

 

3/9/2010

 

955

 

421

 

Official Records of Walker County, Texas

 

WARREN FAMILY LIVING TRUST

 

San Luis Energy, L.L.C.

 

3/9/2010

 

965

 

639

 

Official Records of Walker County, Texas

 

SAGE GREEN COMPANY

 

San Luis Energy, L.L.C.

 

3/10/2010

 

965

 

635

 

Official Records of Walker County, Texas

 

WEIR GREGORY SCOTT

 

San Luis Energy, L.L.C.

 

3/22/2010

 

955

 

431

 

Official Records of Walker County, Texas

 

HANSON JOE W

 

San Luis Energy, L.L.C.

 

3/22/2010

 

955

 

439

 

Official Records of Walker County, Texas

 

CALLAWAY BETTLY L COLLEY

 

San Luis Energy, L.L.C.

 

3/22/2010

 

956

 

695

 

Official Records of Walker County, Texas

 

 

1

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

BRIGHT JASON L

 

San Luis Energy, L.L.C.

 

3/23/2010

 

955

 

446

 

Official Records of Walker County, Texas

 

SHORT MARK ETUX

 

San Luis Energy, L.L.C.

 

3/25/2010

 

957

 

575

 

Official Records of Walker County, Texas

 

SHOULTZ ANGELA

 

San Luis Energy, L.L.C.

 

3/26/2010

 

955

 

456

 

Official Records of Walker County, Texas

 

SHOULTZ RETA

 

San Luis Energy, L.L.C.

 

3/26/2010

 

955

 

426

 

Official Records of Walker County, Texas

 

MARTIN GUY N

 

San Luis Energy, L.L.C.

 

3/26/2010

 

956

 

627

 

Official Records of Walker County, Texas

 

MARTIN JOHN R III

 

San Luis Energy, L.L.C.

 

3/26/2010

 

956

 

632

 

Official Records of Walker County, Texas

 

MELCHER TRACEY WEIR

 

San Luis Energy, L.L.C.

 

3/30/2010

 

955

 

451

 

Official Records of Walker County, Texas

 

STAPLES WINFRED ANN

 

San Luis Energy, L.L.C.

 

3/31/2010

 

955

 

476

 

Official Records of Walker County, Texas

 

EASTHAM HARRIS G TRUST

 

San Luis Energy, L.L.C.

 

3/31/2010

 

953

 

115

 

Official Records of Walker County, Texas

 

YEAGER MICHAEL A ET UX

 

San Luis Energy, L.L.C.

 

4/1/2010

 

956

 

660

 

Official Records of Walker County, Texas

 

YEAGER JEFFREY S

 

San Luis Energy, L.L.C.

 

4/1/2010

 

956

 

653

 

Official Records of Walker County, Texas

 

MUTT CO LTD

 

San Luis Energy, L.L.C.

 

4/1/2010

 

956

 

745

 

Official Records of Walker County, Texas

 

FAILS MARY KATHERINE

 

San Luis Energy, L.L.C.

 

4/2/2010

 

956

 

740

 

Official Records of Walker County, Texas

 

KELLEY L EUGENE ET UX

 

San Luis Energy, L.L.C.

 

4/6/2010

 

956

 

675

 

Official Records of Walker County, Texas

 

LEVEE ARTHUR A ET UX

 

San Luis Energy, L.L.C.

 

4/6/2010

 

956

 

670

 

Official Records of Walker County, Texas

 

LEVEE ARTHUR A JR ET UX

 

San Luis Energy, L.L.C.

 

4/6/2010

 

956

 

665

 

Official Records of Walker County, Texas

 

CHANDLER MICHAEL THOMAS

 

San Luis Energy, L.L.C.

 

4/7/2010

 

955

 

461

 

Official Records of Walker County, Texas

 

THORNHILL BARBARA

 

San Luis Energy, L.L.C.

 

4/8/2010

 

956

 

709

 

Official Records of Walker County, Texas

 

HAGAMAN SHEILA REEVES

 

San Luis Energy, L.L.C.

 

4/8/2010

 

956

 

685

 

Official Records of Walker County, Texas

 

HANNA JAMES ANDERSON JR

 

San Luis Energy, L.L.C.

 

4/14/2010

 

956

 

643

 

Official Records of Walker County, Texas

 

HANNA JAMES ALVIN III

 

San Luis Energy, L.L.C.

 

4/14/2010

 

956

 

648

 

Official Records of Walker County, Texas

 

HANNA JAMES ANDERSON JR ET AL

 

San Luis Energy, L.L.C.

 

4/14/2010

 

956

 

717

 

Official Records of Walker County, Texas

 

WAKEFIELD MARY WHITCOMB

 

San Luis Energy, L.L.C.

 

4/15/2010

 

956

 

705

 

Official Records of Walker County, Texas

 

PERRYMAN JENNIFER

 

San Luis Energy, L.L.C.

 

4/15/2010

 

956

 

723

 

Official Records of Walker County, Texas

 

HOLLAND GLYN

 

San Luis Energy, L.L.C.

 

4/19/2010

 

956

 

727

 

Official Records of Walker County, Texas

 

WALTERS RUTH ROSS

 

San Luis Energy, L.L.C.

 

4/20/2010

 

955

 

540

 

Official Records of Walker County, Texas

 

WG PARTNERS

 

San Luis Energy, L.L.C.

 

4/21/2010

 

956

 

736

 

Official Records of Walker County, Texas

 

SAMUELLA W PALMER TRUST ET AL

 

San Luis Energy, L.L.C.

 

4/21/2010

 

955

 

466

 

Official Records of Walker County, Texas

 

WOODS S O JR

 

San Luis Energy, L.L.C.

 

4/21/2010

 

956

 

690

 

Official Records of Walker County, Texas

 

WOODS G W

 

San Luis Energy, L.L.C.

 

4/21/2010

 

956

 

700

 

Official Records of Walker County, Texas

 

WG PARTNERS LTD

 

San Luis Energy, L.L.C.

 

4/21/2010

 

956

 

732

 

Official Records of Walker County, Texas

 

WOODARD LARRY J

 

San Luis Energy, L.L.C.

 

4/26/2010

 

951

 

21

 

Official Records of Walker County, Texas

 

LIHOU MARIAN LYNN

 

San Luis Energy, L.L.C.

 

4/26/2010

 

956

 

680

 

Official Records of Walker County, Texas

 

PYSELL KIMBERLY KAY

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

494

 

Official Records of Walker County, Texas

 

PERRY ALLEN D

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

509

 

Official Records of Walker County, Texas

 

PERRY MONTE GLENN

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

514

 

Official Records of Walker County, Texas

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

KUHLMAN KAREN R

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

499

 

Official Records of Walker County, Texas

 

PERRY RONALD DARWIN

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

504

 

Official Records of Walker County, Texas

 

HOKE JOE N

 

San Luis Energy, L.L.C.

 

4/29/2010

 

955

 

549

 

Official Records of Walker County, Texas

 

BLALOCK WINONA ET AL

 

San Luis Energy, L.L.C.

 

4/29/2010

 

955

 

481

 

Official Records of Walker County, Texas

 

NORVEL WADE HARRIS ETUX

 

San Luis Energy, L.L.C.

 

4/30/2010

 

951

 

39

 

Official Records of Walker County, Texas

 

HAMPTON ROBERT

 

San Luis Energy, L.L.C.

 

5/4/2010

 

956

 

713

 

Official Records of Walker County, Texas

 

HANSON JOE W

 

San Luis Energy, L.L.C.

 

5/11/2010

 

955

 

535

 

Official Records of Walker County, Texas

 

WELCH DOUGLAS W ET UX

 

San Luis Energy, L.L.C.

 

5/12/2010

 

955

 

486

 

Official Records of Walker County, Texas

 

CLAYTON EVA

 

San Luis Energy, L.L.C.

 

5/13/2010

 

955

 

531

 

Official Records of Walker County, Texas

 

COUGOT GLENN DALE ET UX

 

San Luis Energy, L.L.C.

 

5/14/2010

 

953

 

133

 

Official Records of Walker County, Texas

 

LINDSEY, JOHN DEWITTE

 

San Luis Energy, L.L.C.

 

5/17/2010

 

955

 

490

 

Official Records of Walker County, Texas

 

BOAZ WILLIE JO

 

San Luis Energy, L.L.C.

 

5/17/2010

 

951

 

26

 

Official Records of Walker County, Texas

 

BRUXVOORT MELANIE

 

San Luis Energy, L.L.C.

 

5/17/2010

 

950

 

883

 

Official Records of Walker County, Texas

 

CHANDLER MICHAEL THOMAS

 

San Luis Energy, L.L.C.

 

5/18/2010

 

955

 

519

 

Official Records of Walker County, Texas

 

LOVING WILLIAM CURTIS ET UX

 

San Luis Energy, L.L.C.

 

5/19/2010

 

955

 

527

 

Official Records of Walker County, Texas

 

ALFORD JACKIE

 

San Luis Energy, L.L.C.

 

5/19/2010

 

1013

 

329

 

Official Records of Walker County, Texas

 

CHANDLER MARGO K

 

San Luis Energy, L.L.C.

 

5/20/2010

 

953

 

84

 

Official Records of Walker County, Texas

 

HOKE JOE N

 

San Luis Energy, L.L.C.

 

5/20/2010

 

1013

 

508

 

Official Records of Walker County, Texas

 

DAVIS CAROLYN S ET AL

 

San Luis Energy, L.L.C.

 

5/25/2010

 

953

 

124

 

Official Records of Walker County, Texas

 

MAYO NANCY D ET AL

 

San Luis Energy, L.L.C.

 

5/25/2010

 

953

 

120

 

Official Records of Walker County, Texas

 

DAVIS HOWARD B ET AL

 

San Luis Energy, L.L.C.

 

5/25/2010

 

953

 

128

 

Official Records of Walker County, Texas

 

WALLS WELCOME C ETUX

 

San Luis Energy, L.L.C.

 

5/25/2010

 

951

 

35

 

Official Records of Walker County, Texas

 

ADAMS LILLA SUE ET VIR

 

San Luis Energy, L.L.C.

 

5/28/2010

 

953

 

110

 

Official Records of Walker County, Texas

 

PARRISH WILLIAM BOYD

 

San Luis Energy, L.L.C.

 

5/28/2010

 

953

 

97

 

Official Records of Walker County, Texas

 

MCLAUGHLIN WILLIAM P ET UX

 

San Luis Energy, L.L.C.

 

5/28/2010

 

953

 

101

 

Official Records of Walker County, Texas

 

REED PATSY ANN

 

San Luis Energy, L.L.C.

 

5/28/2010

 

953

 

106

 

Official Records of Walker County, Texas

 

DAVIS ENTERPRISES

 

San Luis Energy, L.L.C.

 

6/2/2010

 

957

 

579

 

Official Records of Walker County, Texas

 

SANDEL JOE B & WINNIE SANDEL

 

San Luis Energy, L.L.C.

 

6/3/2010

 

1015

 

401

 

Official Records of Walker County, Texas

 

SANDEL JOE B ETUX

 

San Luis Energy, L.L.C.

 

6/3/2010

 

1015

 

507

 

Official Records of Walker County, Texas

 

HERNANDEZ KARI BAUTSCH

 

San Luis Energy, L.L.C.

 

6/3/2010

 

965

 

748

 

Official Records of Walker County, Texas

 

BAUTSCH LESLIE A

 

San Luis Energy, L.L.C.

 

6/3/2010

 

964

 

880

 

Official Records of Walker County, Texas

 

KIMICH DAVID T ESTATE TRUST

 

San Luis Energy, L.L.C.

 

6/4/2010

 

957

 

606

 

Official Records of Walker County, Texas

 

DAVIS HOWARD B SR

 

San Luis Energy, L.L.C.

 

6/8/2010

 

950

 

887

 

Official Records of Walker County, Texas

 

DAVIS JAMES MICHAEL

 

San Luis Energy, L.L.C.

 

6/8/2010

 

957

 

627

 

Official Records of Walker County, Texas

 

HABERMACHER ELLEN C

 

San Luis Energy, L.L.C.

 

6/8/2010

 

951

 

31

 

Official Records of Walker County, Texas

 

DAVIS THOMAS B III

 

San Luis Energy, L.L.C.

 

6/8/2010

 

953

 

93

 

Official Records of Walker County, Texas

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

DAVIS NINA VIRGINIA

 

San Luis Energy, L.L.C.

 

6/8/2010

 

953

 

89

 

Official Records of Walker County, Texas

 

HOKE FRANK D ETUX

 

San Luis Energy, L.L.C.

 

6/8/2010

 

964

 

870

 

Official Records of Walker County, Texas

 

5-BYRD ENTERPRISES

 

San Luis Energy, L.L.C.

 

6/8/2010

 

951

 

7

 

Official Records of Walker County, Texas

 

SNELGROVE OPAL

 

San Luis Energy, L.L.C.

 

6/9/2010

 

957

 

622

 

Official Records of Walker County, Texas

 

WARD JAMES HENRY

 

San Luis Energy, L.L.C.

 

6/10/2010

 

957

 

569

 

Official Records of Walker County, Texas

 

STEWART HUBERT ET UX

 

San Luis Energy, L.L.C.

 

6/10/2010

 

957

 

589

 

Official Records of Walker County, Texas

 

THORP KERRI T ET VIR

 

San Luis Energy, L.L.C.

 

6/10/2010

 

964

 

892

 

Official Records of Walker County, Texas

 

HOKE SHARON

 

San Luis Energy, L.L.C.

 

6/10/2010

 

957

 

526

 

Official Records of Walker County, Texas

 

CLENDENNEN BARBARA WARD

 

San Luis Energy, L.L.C.

 

6/10/2010

 

1013

 

316

 

Official Records of Walker County, Texas

 

Taylor, Theresa Ward

 

San Luis Energy, L.L.C.

 

6/10/2010

 

965

 

15

 

Official Records of Walker County, Texas

 

Taylor, Theresa Ward

 

San Luis Energy, L.L.C.

 

6/10/2010

 

965

 

21

 

Official Records of Walker County, Texas

 

DAWSON LARRY W ETUX

 

San Luis Energy, L.L.C.

 

6/14/2010

 

950

 

891

 

Official Records of Walker County, Texas

 

MARKHAM G K ETUX

 

San Luis Energy, L.L.C.

 

6/16/2010

 

951

 

43

 

Official Records of Walker County, Texas

 

HALL DARRELL R ET UX

 

San Luis Energy, L.L.C.

 

6/16/2010

 

957

 

616

 

Official Records of Walker County, Texas

 

YATES DON EARNEST ETUX

 

San Luis Energy, L.L.C.

 

6/17/2010

 

957

 

565

 

Official Records of Walker County, Texas

 

GRISHAM SIDNEY E IND & AS PRES

 

San Luis Energy, L.L.C.

 

6/18/2010

 

951

 

1

 

Official Records of Walker County, Texas

 

COYOTE ROSE RANCH INC

 

San Luis Energy, L.L.C.

 

6/18/2010

 

950

 

869

 

Official Records of Walker County, Texas

 

COLE JOHN ETUX INDIV & LP

 

San Luis Energy, L.L.C.

 

6/18/2010

 

950

 

876

 

Official Records of Walker County, Texas

 

SANDEL JERRY ETUX

 

San Luis Energy, L.L.C.

 

6/18/2010

 

965

 

754

 

Official Records of Walker County, Texas

 

GRISHAM SIDNEY E

 

San Luis Energy, L.L.C.

 

6/21/2010

 

951

 

11

 

Official Records of Walker County, Texas

 

JONES HELEN MARIE YATES

 

San Luis Energy, L.L.C.

 

6/23/2010

 

951

 

17

 

Official Records of Walker County, Texas

 

MUSE BEN E JR

 

San Luis Energy, L.L.C.

 

6/29/2010

 

957

 

594

 

Official Records of Walker County, Texas

 

YATES JACKIE N

 

San Luis Energy, L.L.C.

 

7/1/2010

 

957

 

610

 

Official Records of Walker County, Texas

 

GIBBS BROTHERS & COMPANY LP

 

Range Texas Production, LLC

 

7/1/2010

 

947

 

126

 

Official Records of Walker County, Texas

 

GIBBS BROTHERS & COMPANY LP

 

Range Texas Production, LLC

 

7/1/2010

 

953

 

75

 

Official Records of Walker County, Texas

 

GIBBS BROTHERS & COMPANY LP

 

Range Texas Production, LLC

 

7/1/2010

 

949

 

819

 

Official Records of Walker County, Texas

 

GIBBS BROTHERS & COMPANY LP

 

Range Texas Production, LLC

 

7/1/2010

 

953

 

61

 

Official Records of Walker County, Texas

 

JWBL INVESTMENTS LP

 

San Luis Energy, L.L.C.

 

7/1/2010

 

995

 

51

 

Official Records of Walker County, Texas

 

PEAL RUSSELL LYNN

 

San Luis Energy, L.L.C.

 

7/1/2010

 

1013

 

386

 

Official Records of Walker County, Texas

 

PEAL DAVID NELSON

 

San Luis Energy, L.L.C.

 

7/1/2010

 

1013

 

151

 

Official Records of Walker County, Texas

 

BOLEY JERI D’ANN

 

San Luis Energy, L.L.C.

 

7/6/2010

 

957

 

600

 

Official Records of Walker County, Texas

 

BRIDGES DIANE

 

San Luis Energy, L.L.C.

 

7/14/2010

 

1013

 

387

 

Official Records of Walker County, Texas

 

GREER BARBARA LEE

 

San Luis Energy, L.L.C.

 

7/15/2010

 

957

 

583

 

Official Records of Walker County, Texas

 

ROSS DONALD ETUX

 

San Luis Energy, L.L.C.

 

7/27/2010

 

957

 

553

 

Official Records of Walker County, Texas

 

ROSS DONALD LEE ETAL

 

San Luis Energy, L.L.C.

 

7/27/2010

 

957

 

558

 

Official Records of Walker County, Texas

 

CHANDLER MICHAEL T

 

San Luis Energy, L.L.C.

 

7/30/2010

 

955

 

544

 

Official Records of Walker County, Texas

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

LEWIS DOROTHY MORGAN

 

San Luis Energy, L.L.C.

 

8/4/2010

 

965

 

741

 

Official Records of Walker County, Texas

 

O’BANION LINDA MORGAN

 

San Luis Energy, L.L.C.

 

8/4/2010

 

965

 

30

 

Official Records of Walker County, Texas

 

MORGAN BOBBY ESTATE

 

San Luis Energy, L.L.C.

 

8/4/2010

 

965

 

23

 

Official Records of Walker County, Texas

 

CHRISTIAN KELSEY MORGAN

 

San Luis Energy, L.L.C.

 

8/4/2010

 

957

 

655

 

Official Records of Walker County, Texas

 

CHRISTIAN COLT

 

San Luis Energy, L.L.C.

 

8/4/2010

 

1013

 

467

 

Official Records of Walker County, Texas

 

CHRISTIAN BEVERLY ANN

 

San Luis Energy, L.L.C.

 

8/4/2010

 

965

 

7

 

Official Records of Walker County, Texas

 

MORGAN MARK

 

San Luis Energy, L.L.C.

 

8/4/2010

 

1013

 

413

 

Official Records of Walker County, Texas

 

SCHMIDT HENRY JR

 

San Luis Energy, L.L.C.

 

8/18/2010

 

964

 

886

 

Official Records of Walker County, Texas

 

HAYNES ROY LEWIS

 

San Luis Energy, L.L.C.

 

8/19/2010

 

965

 

1

 

Official Records of Walker County, Texas

 

GLEDHILL TOM ETUX

 

San Luis Energy, L.L.C.

 

8/20/2010

 

957

 

532

 

Official Records of Walker County, Texas

 

OWEN MARSHA G

 

San Luis Energy, L.L.C.

 

8/30/2010

 

957

 

520

 

Official Records of Walker County, Texas

 

NEASON ANNE G

 

San Luis Energy, L.L.C.

 

8/30/2010

 

965

 

728

 

Official Records of Walker County, Texas

 

FOSTER WILLIE CLAUDE ETUX

 

San Luis Energy, L.L.C.

 

9/1/2010

 

957

 

643

 

Official Records of Walker County, Texas

 

FOSTER MARY ALICE

 

San Luis Energy, L.L.C.

 

9/1/2010

 

957

 

637

 

Official Records of Walker County, Texas

 

FOSTER WILLIE CLAUDE JR

 

San Luis Energy, L.L.C.

 

9/1/2010

 

957

 

631

 

Official Records of Walker County, Texas

 

DOROTHY R THOMASON FAMILY PART

 

San Luis Energy, L.L.C.

 

9/3/2010

 

957

 

649

 

Official Records of Walker County, Texas

 

OLEN LEE GILBERT RESIDUARY TRU

 

San Luis Energy, L.L.C.

 

9/9/2010

 

965

 

37

 

Official Records of Walker County, Texas

 

WARD JAMES HENRY

 

San Luis Energy, L.L.C.

 

9/10/2010

 

1013

 

481

 

Official Records of Walker County, Texas

 

HOKE ROBERT CHARLES ET UX

 

San Luis Energy, L.L.C.

 

9/10/2010

 

tbd

 

tbd

 

Official Records of Walker County, Texas

 

CHRISTIAN KELSEY MORGAN

 

San Luis Energy, L.L.C.

 

9/20/2010

 

965

 

735

 

Official Records of Walker County, Texas

 

Davis Enterprises

 

San Luis Energy, L.L.C.

 

9/20/2010

 

957

 

541

 

Official Records of Walker County, Texas

 

DOUBLE H INVESTMENTS L.P.

 

San Luis Energy, L.L.C.

 

9/24/2010

 

965

 

760

 

Official Records of Walker County, Texas

 

LAWSON MOSELLE S

 

San Luis Energy, L.L.C.

 

9/27/2010

 

957

 

547

 

Official Records of Walker County, Texas

 

MANLEY JAMES O

 

San Luis Energy, L.L.C.

 

9/27/2010

 

973

 

432

 

Official Records of Walker County, Texas

 

LYNCH KATIE MCDONALD

 

San Luis Energy, L.L.C.

 

10/1/2010

 

965

 

707

 

Official Records of Walker County, Texas

 

KLOS DON R

 

San Luis Energy, L.L.C.

 

10/5/2010

 

965

 

701

 

Official Records of Walker County, Texas

 

SHELTON RUTH JEAN FELDER

 

San Luis Energy, L.L.C.

 

10/5/2010

 

964

 

834

 

Official Records of Walker County, Texas

 

SACCHI CAROLYN T

 

San Luis Energy, L.L.C.

 

10/6/2010

 

965

 

695

 

Official Records of Walker County, Texas

 

WINTON ZAIDEE T

 

San Luis Energy, L.L.C.

 

10/6/2010

 

964

 

846

 

Official Records of Walker County, Texas

 

COLE BILLIE LORAINE

 

San Luis Energy, L.L.C.

 

10/6/2010

 

964

 

858

 

Official Records of Walker County, Texas

 

MUMFORD EMILY P

 

San Luis Energy, L.L.C.

 

10/7/2010

 

965

 

717

 

Official Records of Walker County, Texas

 

ATTWELL MARY P

 

San Luis Energy, L.L.C.

 

10/7/2010

 

965

 

711

 

Official Records of Walker County, Texas

 

ASHBURN SARAH ELAINE

 

San Luis Energy, L.L.C.

 

10/8/2010

 

964

 

864

 

Official Records of Walker County, Texas

 

CHRISTIAN COLT MORGAN

 

San Luis Energy, L.L.C.

 

10/12/2010

 

1013

 

461

 

Official Records of Walker County, Texas

 

CHRISTIAN BEVERLY ANN MORGAN

 

San Luis Energy, L.L.C.

 

10/12/2010

 

965

 

766

 

Official Records of Walker County, Texas

 

MORGAN MARK E

 

San Luis Energy, L.L.C.

 

10/12/2010

 

1013

 

413

 

Official Records of Walker County, Texas

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

MORGAN SHIRLEY

 

San Luis Energy, L.L.C.

 

10/12/2010

 

1015

 

615

 

Official Records of Walker County, Texas

 

COLDWELL IDA W

 

San Luis Energy, L.L.C.

 

10/13/2010

 

965

 

690

 

Official Records of Walker County, Texas

 

SMITH CHARLES N

 

San Luis Energy, L.L.C.

 

10/15/2010

 

964

 

840

 

Official Records of Walker County, Texas

 

ARBOUR CHRISTIE L

 

San Luis Energy, L.L.C.

 

10/15/2010

 

964

 

822

 

Official Records of Walker County, Texas

 

MCWILLIAMS DONALD J ETUX

 

San Luis Energy, L.L.C.

 

10/19/2010

 

964

 

874

 

Official Records of Walker County, Texas

 

MARKHAM REALTY INC

 

San Luis Energy, L.L.C.

 

10/21/2010

 

964

 

852

 

Official Records of Walker County, Texas

 

SHINE TIFFANY LEIGH

 

San Luis Energy, L.L.C.

 

10/21/2010

 

1013

 

58

 

Official Records of Walker County, Texas

 

SHINE TESTAMENTARY TRUST

 

San Luis Energy, L.L.C.

 

10/21/2010

 

1013

 

60

 

Official Records of Walker County, Texas

 

MOORE MARTY TURNER

 

San Luis Energy, L.L.C.

 

10/22/2010

 

964

 

828

 

Official Records of Walker County, Texas

 

COFFMAN MARY SUE

 

San Luis Energy, L.L.C.

 

10/23/2010

 

973

 

396

 

Official Records of Walker County, Texas

 

LYNCH KATIE MCDONALD

 

San Luis Energy, L.L.C.

 

10/26/2010

 

965

 

686

 

Official Records of Walker County, Texas

 

REEVES JOHNEY LEE

 

San Luis Energy, L.L.C.

 

10/27/2010

 

1013

 

334

 

Official Records of Walker County, Texas

 

ROBERTS PATRICIA REEVES

 

San Luis Energy, L.L.C.

 

10/27/2010

 

973

 

414

 

Official Records of Walker County, Texas

 

SHAFRATH IDA REEVES

 

San Luis Energy, L.L.C.

 

10/27/2010

 

973

 

408

 

Official Records of Walker County, Texas

 

PARKER AMANDA DALE

 

San Luis Energy, L.L.C.

 

10/27/2010

 

973

 

344

 

Official Records of Walker County, Texas

 

SHEFFIELD GAIL ROBERTS

 

San Luis Energy, L.L.C.

 

11/2/2010

 

973

 

402

 

Official Records of Walker County, Texas

 

KLOS GARY

 

San Luis Energy, L.L.C.

 

11/22/2010

 

973

 

380

 

Official Records of Walker County, Texas

 

DAVIS KENNETH R

 

San Luis Energy, L.L.C.

 

12/14/2010

 

965

 

722

 

Official Records of Walker County, Texas

 

WOODS JON CLINTON

 

San Luis Energy, L.L.C.

 

12/15/2010

 

973

 

420

 

Official Records of Walker County, Texas

 

DOWNE WENDE WOODS

 

San Luis Energy, L.L.C.

 

12/15/2010

 

973

 

426

 

Official Records of Walker County, Texas

 

WAIDELICH DAWN WOODS

 

San Luis Energy, L.L.C.

 

12/15/2010

 

973

 

437

 

Official Records of Walker County, Texas

 

WURBS KERRY JACOBY

 

San Luis Energy, L.L.C.

 

1/4/2011

 

973

 

391

 

Official Records of Walker County, Texas

 

JACOBY CHARLES JR

 

San Luis Energy, L.L.C.

 

1/4/2011

 

973

 

386

 

Official Records of Walker County, Texas

 

SCURRY EVELYN JACOBY

 

San Luis Energy, L.L.C.

 

1/4/2011

 

973

 

375

 

Official Records of Walker County, Texas

 

W G PARTNERS LTD

 

San Luis Energy, L.L.C.

 

1/24/2011

 

973

 

371

 

Official Records of Walker County, Texas

 

BUFORD MARY MARGARET

 

San Luis Energy, L.L.C.

 

1/25/2011

 

973

 

355

 

Official Records of Walker County, Texas

 

HIGGINS ELIZABETH ANN ESTATE

 

San Luis Energy, L.L.C.

 

2/1/2011

 

980

 

91

 

Official Records of Walker County, Texas

 

COLE JAN

 

San Luis Energy, L.L.C.

 

2/7/2011

 

973

 

361

 

Official Records of Walker County, Texas

 

COLE DR THOMAS JR

 

San Luis Energy, L.L.C.

 

2/7/2011

 

973

 

366

 

Official Records of Walker County, Texas

 

TOBUREN DIANE A

 

San Luis Energy, L.L.C.

 

2/9/2011

 

973

 

339

 

Official Records of Walker County, Texas

 

ATKINSON GEORGE H

 

San Luis Energy, L.L.C.

 

2/9/2011

 

973

 

443

 

Official Records of Walker County, Texas

 

WOODARD LARRY J

 

San Luis Energy, L.L.C.

 

2/10/2011

 

1013

 

502

 

Official Records of Walker County, Texas

 

MANN MAURINE HAMPTON

 

San Luis Energy, L.L.C.

 

2/15/2011

 

1013

 

496

 

Official Records of Walker County, Texas

 

RUST JANET IRENE BAKER

 

San Luis Energy, L.L.C.

 

2/15/2011

 

1013

 

490

 

Official Records of Walker County, Texas

 

WG PARTNERS LTD

 

San Luis Energy, L.L.C.

 

2/15/2011

 

973

 

350

 

Official Records of Walker County, Texas

 

THOMPSON CARLYLE R

 

San Luis Energy, L.L.C.

 

3/4/2011

 

980

 

97

 

Official Records of Walker County, Texas

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

PHILLIPS CHARLIE D

 

San Luis Energy, L.L.C.

 

3/14/2011

 

980

 

102

 

Official Records of Walker County, Texas

 

SMITH BEVERLY

 

San Luis Energy, L.L.C.

 

3/14/2011

 

992

 

875

 

Official Records of Walker County, Texas

 

GLAZE QUINTIN

 

San Luis Energy, L.L.C.

 

3/14/2011

 

992

 

865

 

Official Records of Walker County, Texas

 

GLAZE KEATON

 

San Luis Energy, L.L.C.

 

3/14/2011

 

992

 

870

 

Official Records of Walker County, Texas

 

DURKIN DEBORAH MORGAN

 

San Luis Energy, L.L.C.

 

3/17/2011

 

980

 

68

 

Official Records of Walker County, Texas

 

MOCK DONNIE RAY JR

 

San Luis Energy, L.L.C.

 

3/24/2011

 

992

 

886

 

Official Records of Walker County, Texas

 

SHAFFER MARIALICE BINFORD

 

San Luis Energy, L.L.C.

 

4/8/2011

 

980

 

113

 

Official Records of Walker County, Texas

 

BINFORD JESSE STONE JR

 

San Luis Energy, L.L.C.

 

4/8/2011

 

992

 

891

 

Official Records of Walker County, Texas

 

WEIDMAN HAZEL YATES

 

San Luis Energy, L.L.C.

 

4/11/2011

 

980

 

137

 

Official Records of Walker County, Texas

 

YATES ANITA

 

San Luis Energy, L.L.C.

 

4/11/2011

 

980

 

131

 

Official Records of Walker County, Texas

 

YATES VERNON

 

San Luis Energy, L.L.C.

 

4/11/2011

 

980

 

107

 

Official Records of Walker County, Texas

 

MORRISON OWEEN

 

San Luis Energy, L.L.C.

 

4/11/2011

 

980

 

74

 

Official Records of Walker County, Texas

 

SCHAUSS RENEE

 

San Luis Energy, L.L.C.

 

4/12/2011

 

980

 

62

 

Official Records of Walker County, Texas

 

PRYOR MARGARET

 

San Luis Energy, L.L.C.

 

4/12/2011

 

980

 

79

 

Official Records of Walker County, Texas

 

BENJUMEA MELINDA FORD

 

San Luis Energy, L.L.C.

 

4/12/2011

 

980

 

119

 

Official Records of Walker County, Texas

 

POPLAWSKI AMANDA

 

San Luis Energy, L.L.C.

 

4/12/2011

 

992

 

880

 

Official Records of Walker County, Texas

 

MCMILLAN MART E ET UX

 

San Luis Energy, L.L.C.

 

4/14/2011

 

980

 

125

 

Official Records of Walker County, Texas

 

SCHULER PATRICIA

 

San Luis Energy, L.L.C.

 

4/19/2011

 

992

 

831

 

Official Records of Walker County, Texas

 

BUENDTNER VICTOR GENE

 

San Luis Energy, L.L.C.

 

4/19/2011

 

992

 

859

 

Official Records of Walker County, Texas

 

MARSHALL MICHAEL

 

San Luis Energy, L.L.C.

 

4/20/2011

 

980

 

85

 

Official Records of Walker County, Texas

 

SHELBY JOHNNIE M

 

San Luis Energy, L.L.C.

 

4/24/2011

 

993

 

1

 

Official Records of Walker County, Texas

 

DAVIS THOMAS B

 

San Luis Energy, L.L.C.

 

5/3/2011

 

992

 

849

 

Official Records of Walker County, Texas

 

HABERMACHER ELLEN C

 

San Luis Energy, L.L.C.

 

5/3/2011

 

992

 

854

 

Official Records of Walker County, Texas

 

DAVIS NINA V

 

San Luis Energy, L.L.C.

 

5/3/2011

 

992

 

844

 

Official Records of Walker County, Texas

 

FRANKLIN WANDA

 

San Luis Energy, L.L.C.

 

5/10/2011

 

992

 

806

 

Official Records of Walker County, Texas

 

SCHUH GARY CHARLES

 

San Luis Energy, L.L.C.

 

5/10/2011

 

992

 

812

 

Official Records of Walker County, Texas

 

TAYLOR ALLEN C

 

San Luis Energy, L.L.C.

 

5/24/2011

 

992

 

789

 

Official Records of Walker County, Texas

 

CHOVANEC ELIZABETH

 

San Luis Energy, L.L.C.

 

5/26/2011

 

992

 

818

 

Official Records of Walker County, Texas

 

DWORSKY JOHNNY J ET UX

 

San Luis Energy, L.L.C.

 

6/1/2011

 

1007

 

445

 

Official Records of Walker County, Texas

 

SEARS ROBERT M

 

San Luis Energy, L.L.C.

 

6/6/2011

 

992

 

837

 

Official Records of Walker County, Texas

 

SEARS COLLEEN D

 

San Luis Energy, L.L.C.

 

6/6/2011

 

992

 

824

 

Official Records of Walker County, Texas

 

WILEY MAL J

 

San Luis Energy, L.L.C.

 

6/7/2011

 

992

 

777

 

Official Records of Walker County, Texas

 

MOFFETT MILDRED WILEY

 

San Luis Energy, L.L.C.

 

6/7/2011

 

992

 

783

 

Official Records of Walker County, Texas

 

ROSS DONALD LEE ETAL

 

San Luis Energy, L.L.C.

 

6/11/2011

 

994

 

849

 

Official Records of Walker County, Texas

 

TAYLOR PAULINE D

 

San Luis Energy, L.L.C.

 

6/14/2011

 

992

 

795

 

Official Records of Walker County, Texas

 

MORRIS MARVIN ALLIE

 

San Luis Energy, L.L.C.

 

6/15/2011

 

994

 

795

 

Official Records of Walker County, Texas

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

SAMPSELL MICHAEL M

 

San Luis Energy, L.L.C.

 

6/15/2011

 

994

 

789

 

Official Records of Walker County, Texas

 

WG PARTNERS, LTD

 

San Luis Energy, L.L.C.

 

6/16/2011

 

992

 

801

 

Official Records of Walker County, Texas

 

LEE HARRIET F

 

San Luis Energy, L.L.C.

 

6/20/2011

 

1013

 

358

 

Official Records of Walker County, Texas

 

ROGERS KATHYRN

 

San Luis Energy, L.L.C.

 

6/20/2011

 

1013

 

369

 

Official Records of Walker County, Texas

 

BROTHERTON TERRY C ET UX

 

San Luis Energy, L.L.C.

 

6/21/2011

 

1007

 

588

 

Official Records of Walker County, Texas

 

WARD JAMES H

 

San Luis Energy, L.L.C.

 

6/22/2011

 

992

 

771

 

Official Records of Walker County, Texas

 

WALKER ANDREW RAY ET UX

 

San Luis Energy, L.L.C.

 

6/22/2011

 

994

 

843

 

Official Records of Walker County, Texas

 

DOOLEY DEBRA JEANINE

 

San Luis Energy, L.L.C.

 

6/22/2011

 

1007

 

600

 

Official Records of Walker County, Texas

 

BARTEE JOSEPH PAUL

 

San Luis Energy, L.L.C.

 

6/23/2011

 

994

 

864

 

Official Records of Walker County, Texas

 

CANTRELL CANDY LA TRECE BARTEE

 

San Luis Energy, L.L.C.

 

6/23/2011

 

994

 

831

 

Official Records of Walker County, Texas

 

BARTEE JOHN SPENCER

 

San Luis Energy, L.L.C.

 

6/23/2011

 

994

 

837

 

Official Records of Walker County, Texas

 

PARKER TAMMY LYNN BARTEE

 

San Luis Energy, L.L.C.

 

6/23/2011

 

1007

 

492

 

Official Records of Walker County, Texas

 

BOETTCHER EDWARD B

 

San Luis Energy, L.L.C.

 

6/24/2011

 

994

 

777

 

Official Records of Walker County, Texas

 

WACHTER LOIS A

 

San Luis Energy, L.L.C.

 

6/27/2011

 

994

 

819

 

Official Records of Walker County, Texas

 

BRADFORD SALLIE

 

San Luis Energy, L.L.C.

 

6/27/2011

 

994

 

783

 

Official Records of Walker County, Texas

 

RINGO JAMES RYAN

 

San Luis Energy, L.L.C.

 

6/27/2011

 

1007

 

509

 

Official Records of Walker County, Texas

 

DE LA TORRE TAMERA JEAN

 

San Luis Energy, L.L.C.

 

6/27/2011

 

994

 

876

 

Official Records of Walker County, Texas

 

MCMILLIAN LORI BAILEY

 

San Luis Energy, L.L.C.

 

6/27/2011

 

994

 

882

 

Official Records of Walker County, Texas

 

WAGNER JOYCE M

 

San Luis Energy, L.L.C.

 

6/28/2011

 

994

 

771

 

Official Records of Walker County, Texas

 

YATES STEVEN A

 

San Luis Energy, L.L.C.

 

6/28/2011

 

1007

 

333

 

Official Records of Walker County, Texas

 

YATES MARY E

 

San Luis Energy, L.L.C.

 

6/28/2011

 

1007

 

327

 

Official Records of Walker County, Texas

 

SAMARNEH GAYLE

 

San Luis Energy, L.L.C.

 

6/28/2011

 

1007

 

647

 

Official Records of Walker County, Texas

 

ANDERSON JAMES HOWARD JR

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

7

 

Official Records of Walker County, Texas

 

ANDERSON JOAN ELIZABETH

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

19

 

Official Records of Walker County, Texas

 

ANDERSON JEANNE E

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

1

 

Official Records of Walker County, Texas

 

DOYLE CATHERINE ANDERSON

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

13

 

Official Records of Walker County, Texas

 

WEAVER JANET SUE LIVING TRUST

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

25

 

Official Records of Walker County, Texas

 

TEDFORD PATRICIA JEAN ANDERSON

 

San Luis Energy, L.L.C.

 

7/5/2011

 

994

 

894

 

Official Records of Walker County, Texas

 

YOUNG BEN W JR

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

52

 

Official Records of Walker County, Texas

 

DUREE SUE ELLEN

 

San Luis Energy, L.L.C.

 

7/7/2011

 

1007

 

339

 

Official Records of Walker County, Texas

 

LAUBE STEVEN E ET UX

 

San Luis Energy, L.L.C.

 

7/7/2011

 

994

 

807

 

Official Records of Walker County, Texas

 

MARKHAM REALTY INC

 

San Luis Energy, L.L.C.

 

7/8/2011

 

994

 

858

 

Official Records of Walker County, Texas

 

SMITH MARK G ET UX

 

San Luis Energy, L.L.C.

 

7/8/2011

 

994

 

852

 

Official Records of Walker County, Texas

 

WELCH JOHNNIE

 

San Luis Energy, L.L.C.

 

7/11/2011

 

1013

 

323

 

Official Records of Walker County, Texas

 

PLEASANT STREET LTD

 

San Luis Energy, L.L.C.

 

7/12/2011

 

995

 

70

 

Official Records of Walker County, Texas

 

SAGE GREEN COMPANY

 

San Luis Energy, L.L.C.

 

7/12/2011

 

995

 

64

 

Official Records of Walker County, Texas

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

TRIPLE T S LTD

 

San Luis Energy, L.L.C.

 

7/12/2011

 

994

 

813

 

Official Records of Walker County, Texas

 

WALLMO MARGARET Y

 

San Luis Energy, L.L.C.

 

7/13/2011

 

995

 

58

 

Official Records of Walker County, Texas

 

WOODARD LARRY J

 

San Luis Energy, L.L.C.

 

7/14/2011

 

994

 

825

 

Official Records of Walker County, Texas

 

LYLE BERTON E III

 

San Luis Energy, L.L.C.

 

7/15/2011

 

1007

 

259

 

Official Records of Walker County, Texas

 

MOORE EDWARD E JR

 

San Luis Energy, L.L.C.

 

7/15/2011

 

1007

 

253

 

Official Records of Walker County, Texas

 

MARTIN LAURA ANN

 

San Luis Energy, L.L.C.

 

7/15/2011

 

994

 

870

 

Official Records of Walker County, Texas

 

STALCUP ROBERTA JEAN SAENGER

 

San Luis Energy, L.L.C.

 

7/15/2011

 

995

 

76

 

Official Records of Walker County, Texas

 

MOCK JOHN

 

San Luis Energy, L.L.C.

 

7/18/2011

 

995

 

46

 

Official Records of Walker County, Texas

 

MOCK GERRY

 

San Luis Energy, L.L.C.

 

7/18/2011

 

995

 

41

 

Official Records of Walker County, Texas

 

SMITH STEED A ET UX

 

San Luis Energy, L.L.C.

 

7/19/2011

 

995

 

94

 

Official Records of Walker County, Texas

 

O’BANNON LILLIAN

 

San Luis Energy, L.L.C.

 

7/19/2011

 

1007

 

539

 

Official Records of Walker County, Texas

 

SCOTT EMMITT ET UX

 

San Luis Energy, L.L.C.

 

7/20/2011

 

994

 

801

 

Official Records of Walker County, Texas

 

TAYLOR VENNIE LEE

 

San Luis Energy, L.L.C.

 

7/20/2011

 

1007

 

311

 

Official Records of Walker County, Texas

 

ARCHIE CARL E ET UX

 

San Luis Energy, L.L.C.

 

7/25/2011

 

1007

 

316

 

Official Records of Walker County, Texas

 

CLAY JANICE MOCK

 

San Luis Energy, L.L.C.

 

7/26/2011

 

995

 

36

 

Official Records of Walker County, Texas

 

MOCK CAROLYN C

 

San Luis Energy, L.L.C.

 

7/26/2011

 

995

 

31

 

Official Records of Walker County, Texas

 

SAGE GREEN COMPANY

 

San Luis Energy, L.L.C.

 

7/27/2011

 

995

 

82

 

Official Records of Walker County, Texas

 

PLEASANT STREET LTD

 

San Luis Energy, L.L.C.

 

7/27/2011

 

995

 

88

 

Official Records of Walker County, Texas

 

SEARS ROBERT M JR

 

San Luis Energy, L.L.C.

 

7/28/2011

 

994

 

762

 

Official Records of Walker County, Texas

 

SEARS COLLEEN D

 

San Luis Energy, L.L.C.

 

7/28/2011

 

994

 

753

 

Official Records of Walker County, Texas

 

PECK MICHAEL J

 

San Luis Energy, L.L.C.

 

8/3/2011

 

1007

 

321

 

Official Records of Walker County, Texas

 

QUAN DEBORAH LEE

 

San Luis Energy, L.L.C.

 

8/3/2011

 

1007

 

659

 

Official Records of Walker County, Texas

 

COLE PEGGY

 

San Luis Energy, L.L.C.

 

8/4/2011

 

1007

 

469

 

Official Records of Walker County, Texas

 

WOODARD LARRY J

 

San Luis Energy, L.L.C.

 

8/4/2011

 

1007

 

606

 

Official Records of Walker County, Texas

 

MACDONELL R A COMPANY

 

San Luis Energy, L.L.C.

 

8/10/2011

 

1007

 

533

 

Official Records of Walker County, Texas

 

DAVIS S H COMPANY

 

San Luis Energy, L.L.C.

 

8/10/2011

 

1007

 

521

 

Official Records of Walker County, Texas

 

ST. GERMAIN COMPANY

 

San Luis Energy, L.L.C.

 

8/10/2011

 

1007

 

463

 

Official Records of Walker County, Texas

 

SMITH W N COMPANY

 

San Luis Energy, L.L.C.

 

8/10/2011

 

1007

 

527

 

Official Records of Walker County, Texas

 

ZULCH JACQUELYN

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

671

 

Official Records of Walker County, Texas

 

SHEFFIELD GWENDA GAIL ROBERTS

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

653

 

Official Records of Walker County, Texas

 

TAYLOR MARTHA E

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

683

 

Official Records of Walker County, Texas

 

ROBERTS FRANK DERRA JR

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

677

 

Official Records of Walker County, Texas

 

ANDERS EDWARDS OLAN

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

641

 

Official Records of Walker County, Texas

 

BEVINGTON SALLY S

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

665

 

Official Records of Walker County, Texas

 

SNELGROVE OPAL W LIVING TRUST

 

San Luis Energy, L.L.C.

 

8/12/2011

 

1007

 

265

 

Official Records of Walker County, Texas

 

WELLS JACK H

 

San Luis Energy, L.L.C.

 

8/12/2011

 

1007

 

594

 

Official Records of Walker County, Texas

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

WILBUR OIL LLC

 

San Luis Energy, L.L.C.

 

8/15/2011

 

1013

 

380

 

Official Records of Walker County, Texas

 

W G PARTNERS LTD

 

San Luis Energy, L.L.C.

 

8/15/2011

 

1007

 

612

 

Official Records of Walker County, Texas

 

COLE FAMILY TRUST

 

San Luis Energy, L.L.C.

 

8/18/2011

 

994

 

888

 

Official Records of Walker County, Texas

 

FLEXURE ROYALTY CORPORATION

 

San Luis Energy, L.L.C.

 

8/18/2011

 

1007

 

635

 

Official Records of Walker County, Texas

 

COLE DAVID ETUX

 

San Luis Energy, L.L.C.

 

8/19/2011

 

1007

 

368

 

Official Records of Walker County, Texas

 

LEWIS LEOTA

 

San Luis Energy, L.L.C.

 

8/19/2011

 

1013

 

590

 

Official Records of Walker County, Texas

 

HOKE BOBBY L ET UX

 

San Luis Energy, L.L.C.

 

8/20/2011

 

1007

 

451

 

Official Records of Walker County, Texas

 

COLE JACK LEON FAMILY TRUST

 

San Luis Energy, L.L.C.

 

8/22/2011

 

1007

 

515

 

Official Records of Walker County, Texas

 

NEASON CHARLLA

 

San Luis Energy, L.L.C.

 

8/23/2011

 

1405

 

340

 

Official Records of Walker County, Texas

 

PENNIMAN WARNER TRUST

 

San Luis Energy, L.L.C.

 

8/24/2011

 

1007

 

629

 

Official Records of Walker County, Texas

 

STALCUP ROBERTA JEAN SAENGER

 

San Luis Energy, L.L.C.

 

8/26/2011

 

1007

 

623

 

Official Records of Walker County, Texas

 

MARTIN LAURA ANNE

 

San Luis Energy, L.L.C.

 

8/26/2011

 

1007

 

617

 

Official Records of Walker County, Texas

 

PAUL BARBARA

 

San Luis Energy, L.L.C.

 

8/30/2011

 

1007

 

576

 

Official Records of Walker County, Texas

 

HUTCHING ROBERT E

 

San Luis Energy, L.L.C.

 

8/30/2011

 

1007

 

570

 

Official Records of Walker County, Texas

 

MARTIN GUY N

 

San Luis Energy, L.L.C.

 

9/6/2011

 

998

 

251

 

Official Records of Walker County, Texas

 

MARTIN JOHN R III

 

San Luis Energy, L.L.C.

 

9/6/2011

 

998

 

259

 

Official Records of Walker County, Texas

 

GARDOVSKY ERNEST

 

San Luis Energy, L.L.C.

 

9/12/2011

 

1013

 

76

 

Official Records of Walker County, Texas

 

PARK MANCE MICHAEL

 

San Luis Energy, L.L.C.

 

9/13/2011

 

1007

 

351

 

Official Records of Walker County, Texas

 

FREISE WESLEY E ET UX

 

San Luis Energy, L.L.C.

 

9/13/2011

 

1007

 

281

 

Official Records of Walker County, Texas

 

COLLMORGEN DAVID LEE ET UX

 

San Luis Energy, L.L.C.

 

9/20/2011

 

1007

 

299

 

Official Records of Walker County, Texas

 

VERCHER MARY E

 

San Luis Energy, L.L.C.

 

9/20/2011

 

1007

 

293

 

Official Records of Walker County, Texas

 

ROBERSON NANCY J

 

San Luis Energy, L.L.C.

 

9/22/2011

 

1007

 

689

 

Official Records of Walker County, Texas

 

JOHNSON TOY ROOSEVELT

 

San Luis Energy, L.L.C.

 

9/22/2011

 

1007

 

582

 

Official Records of Walker County, Texas

 

JORDAN W H JR ET UX

 

San Luis Energy, L.L.C.

 

9/25/2011

 

1013

 

513

 

Official Records of Walker County, Texas

 

PEAL DAVID NELSON

 

San Luis Energy, L.L.C.

 

9/26/2011

 

1013

 

48

 

Official Records of Walker County, Texas

 

WARD JAMES H

 

San Luis Energy, L.L.C.

 

9/26/2011

 

1007

 

235

 

Official Records of Walker County, Texas

 

FLEXURE ROYALTY CORPORATION

 

San Luis Energy, L.L.C.

 

9/27/2011

 

1007

 

362

 

Official Records of Walker County, Texas

 

FETTERMAN MARTHA MCADAMS

 

San Luis Energy, L.L.C.

 

9/27/2011

 

1007

 

287

 

Official Records of Walker County, Texas

 

COOK BERA BELLE

 

San Luis Energy, L.L.C.

 

9/27/2011

 

1007

 

275

 

Official Records of Walker County, Texas

 

LAUBE STEVEN E ET UX

 

San Luis Energy, L.L.C.

 

10/3/2011

 

1007

 

443

 

Official Records of Walker County, Texas

 

DUBCAK JAMES L ET UX

 

San Luis Energy, L.L.C.

 

10/6/2011

 

1007

 

305

 

Official Records of Walker County, Texas

 

BRIDGES JULIUS

 

San Luis Energy, L.L.C.

 

10/7/2011

 

1015

 

413

 

Official Records of Walker County, Texas

 

JOHNSON DONALD E ET UX

 

San Luis Energy, L.L.C.

 

10/17/2011

 

1007

 

357

 

Official Records of Walker County, Texas

 

HAYWARD NEWTON D JR

 

San Luis Energy, L.L.C.

 

10/18/2011

 

1007

 

504

 

Official Records of Walker County, Texas

 

WISE ROBERT LOUIS ET UX

 

San Luis Energy, L.L.C.

 

10/20/2011

 

1007

 

270

 

Official Records of Walker County, Texas

 

STEPHENS BETTY JO

 

San Luis Energy, L.L.C.

 

10/21/2011

 

1007

 

345

 

Official Records of Walker County, Texas

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

WOODS WILLIE GENE

 

San Luis Energy, L.L.C.

 

10/24/2011

 

1007

 

241

 

Official Records of Walker County, Texas

 

MCCAFFETY SHIRLEY

 

San Luis Energy, L.L.C.

 

10/24/2011

 

1014

 

639

 

Official Records of Walker County, Texas

 

COOK BERA BELLE

 

San Luis Energy, L.L.C.

 

10/25/2011

 

1007

 

498

 

Official Records of Walker County, Texas

 

WOODS MICHAEL D

 

San Luis Energy, L.L.C.

 

10/25/2011

 

1007

 

223

 

Official Records of Walker County, Texas

 

WESTOVER LAND LLC

 

San Luis Energy, L.L.C.

 

10/28/2011

 

1007

 

545

 

Official Records of Walker County, Texas

 

WALKER FAMILY PS LTD

 

San Luis Energy, L.L.C.

 

10/31/2011

 

1007

 

229

 

Official Records of Walker County, Texas

 

TEN-K INC

 

San Luis Energy, L.L.C.

 

10/31/2011

 

1007

 

247

 

Official Records of Walker County, Texas

 

SELMAN MAGGIE B

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1007

 

480

 

Official Records of Walker County, Texas

 

HELTON RICHARD S ET UX

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1007

 

557

 

Official Records of Walker County, Texas

 

HAYWARD LARRY D

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1013

 

528

 

Official Records of Walker County, Texas

 

MALLARD WARREN L HAYWARD

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1013

 

533

 

Official Records of Walker County, Texas

 

GARRISON SYLVIA M

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1013

 

538

 

Official Records of Walker County, Texas

 

HAYWARDTOMMY E

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1013

 

543

 

Official Records of Walker County, Texas

 

SAGE GREEN COMPANY

 

San Luis Energy, L.L.C.

 

11/9/2011

 

1007

 

550

 

Official Records of Walker County, Texas

 

PLEASANT STREET LTD

 

San Luis Energy, L.L.C.

 

11/9/2011

 

1007

 

563

 

Official Records of Walker County, Texas

 

SHANNON SEAN PATRICK

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1008

 

39

 

Official Records of Walker County, Texas

 

SHANNON JOHN K ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1008

 

33

 

Official Records of Walker County, Texas

 

SHANNON ROBIN B ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1008

 

52

 

Official Records of Walker County, Texas

 

MILBY PATTY C

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1008

 

45

 

Official Records of Walker County, Texas

 

SHANNON DANNY MICHAEL ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1013

 

152

 

Official Records of Walker County, Texas

 

MYERS J W

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1007

 

701

 

Official Records of Walker County, Texas

 

MYERS ROBERT ALLEN

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1007

 

707

 

Official Records of Walker County, Texas

 

MYERS JANET LEA

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1007

 

713

 

Official Records of Walker County, Texas

 

MYERS DALE ET UX

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1007

 

457

 

Official Records of Walker County, Texas

 

MONZINGO GLORIA PRENTICE

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1013

 

572

 

Official Records of Walker County, Texas

 

PRENTICE ROBERT ASHLY

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1013

 

578

 

Official Records of Walker County, Texas

 

PRENTICE RAMSEY D

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1013

 

548

 

Official Records of Walker County, Texas

 

PRENTICE RAMSEY D

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1013

 

554

 

Official Records of Walker County, Texas

 

MCCAFFETY ROBERT E & FRANKIE

 

San Luis Energy, L.L.C.

 

11/17/2011

 

1013

 

70

 

Official Records of Walker County, Texas

 

SANDEL MICHAEL NATHAN SANDEL

 

San Luis Energy, L.L.C.

 

11/21/2011

 

1007

 

486

 

Official Records of Walker County, Texas

 

SANDEL MARK HAYDEN

 

San Luis Energy, L.L.C.

 

11/21/2011

 

1013

 

105

 

Official Records of Walker County, Texas

 

MOUNCE BETTY JANE SANDEL

 

San Luis Energy, L.L.C.

 

11/21/2011

 

1013

 

111

 

Official Records of Walker County, Texas

 

HARDY DOROTHY N IND AND EXEC

 

San Luis Energy, L.L.C.

 

11/21/2011

 

1007

 

474

 

Official Records of Walker County, Texas

 

BRIDGES EMZIE

 

San Luis Energy, L.L.C.

 

11/23/2011

 

1013

 

149

 

Official Records of Walker County, Texas

 

PRENTICE WAYNE C

 

San Luis Energy, L.L.C.

 

11/28/2011

 

1013

 

560

 

Official Records of Walker County, Texas

 

PRENTICE WAYNE C

 

San Luis Energy, L.L.C.

 

11/28/2011

 

1013

 

566

 

Official Records of Walker County, Texas

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

ROBERTS FRANK DERRA JR

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

127

 

Official Records of Walker County, Texas

 

BEVINGTON SALLIE SUE ANDERS

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

133

 

Official Records of Walker County, Texas

 

ZULCH JACQUE

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

3

 

Official Records of Walker County, Texas

 

ANDERS EDWARD OLAN

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

8

 

Official Records of Walker County, Texas

 

TAYLOR MARTHA E ROBERTS

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

352

 

Official Records of Walker County, Texas

 

SHEFFIELD GWENDA GAIL ROBERTS

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

346

 

Official Records of Walker County, Texas

 

HAMMOCK DANIEL W ET UX

 

San Luis Energy, L.L.C.

 

12/1/2011

 

1013

 

82

 

Official Records of Walker County, Texas

 

BALDWIN TERRY D ET UX

 

San Luis Energy, L.L.C.

 

12/1/2011

 

1014

 

645

 

Official Records of Walker County, Texas

 

GESSNER CAROL JEAN LINDLEY ET

 

San Luis Energy, L.L.C.

 

12/2/2011

 

1007

 

695

 

Official Records of Walker County, Texas

 

BURKEY FREDERICK JAMES

 

San Luis Energy, L.L.C.

 

12/2/2011

 

1013

 

139

 

Official Records of Walker County, Texas

 

HAYWARD MELVIN RAY

 

San Luis Energy, L.L.C.

 

12/4/2011

 

1013

 

89

 

Official Records of Walker County, Texas

 

LAWSON MOSELLE

 

San Luis Energy, L.L.C.

 

12/6/2011

 

1013

 

53

 

Official Records of Walker County, Texas

 

PIERCE LINDA K

 

San Luis Energy, L.L.C.

 

12/14/2011

 

1013

 

584

 

Official Records of Walker County, Texas

 

BALDWIN WILLIAM EUGENE

 

San Luis Energy, L.L.C.

 

12/19/2011

 

1013

 

117

 

Official Records of Walker County, Texas

 

CARTER MARJORIE W

 

San Luis Energy, L.L.C.

 

12/29/2011

 

1013

 

43

 

Official Records of Walker County, Texas

 

BALDWIN BERNICE LAMOND

 

San Luis Energy, L.L.C.

 

12/29/2011

 

1013

 

144

 

Official Records of Walker County, Texas

 

LINVILLE BILLY G

 

San Luis Energy, L.L.C.

 

1/11/2012

 

1013

 

158

 

Official Records of Walker County, Texas

 

PARROTT FRANCES

 

San Luis Energy, L.L.C.

 

1/17/2012

 

1013

 

99

 

Official Records of Walker County, Texas

 

HAYWARD JASPER

 

San Luis Energy, L.L.C.

 

1/17/2012

 

1013

 

94

 

Official Records of Walker County, Texas

 

THOMPSON LARRY W

 

San Luis Energy, L.L.C.

 

1/19/2012

 

1013

 

340

 

Official Records of Walker County, Texas

 

THOMPSON PATRICIA A

 

San Luis Energy, L.L.C.

 

1/19/2012

 

1013

 

22

 

Official Records of Walker County, Texas

 

HARDY MARK L ET UX

 

San Luis Energy, L.L.C.

 

1/23/2012

 

1013

 

122

 

Official Records of Walker County, Texas

 

HARDY M L INC

 

San Luis Energy, L.L.C.

 

1/23/2012

 

1013

 

14

 

Official Records of Walker County, Texas

 

STAPLES WINFRED ANN

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

409

 

Official Records of Walker County, Texas

 

KERR RAHEL L

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

28

 

Official Records of Walker County, Texas

 

KERR HARRIS E

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

35

 

Official Records of Walker County, Texas

 

FLYNN CLAIRE K

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

18

 

Official Records of Walker County, Texas

 

KERR MOSHE

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

39

 

Official Records of Walker County, Texas

 

DOLIVE BRIAN BRUCE

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

66

 

Official Records of Walker County, Texas

 

DOLIVE DAVID WAYNE

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

62

 

Official Records of Walker County, Texas

 

WHITTEN ROBERT H JR

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

456

 

Official Records of Walker County, Texas

 

CHAPMAN DOROTHY W

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

389

 

Official Records of Walker County, Texas

 

WHITTEN CARL J

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

394

 

Official Records of Walker County, Texas

 

HARDY DEBRA J ET VIR

 

San Luis Energy, L.L.C.

 

2/21/2012

 

1013

 

399

 

Official Records of Walker County, Texas

 

DICKEY DARRELL

 

San Luis Energy, L.L.C.

 

2/21/2012

 

1013

 

404

 

Official Records of Walker County, Texas

 

WOLFE JULIE A ET AL

 

San Luis Energy, L.L.C.

 

7/25/2011

 

1408

 

444

 

Official Records of Grimes County, Texas

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A

Participation Agreement dated March 1, 2012

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

WOLFE JULIE A

 

San Luis Energy, L.L.C.

 

8/3/2011

 

1408

 

438

 

Official Records of Grimes County, Texas

 

BERGLUND CARL DAVIS

 

San Luis Energy, L.L.C.

 

8/12/2011

 

1405

 

277

 

Official Records of Grimes County, Texas

 

MALLARD PATSY H

 

San Luis Energy, L.L.C.

 

8/17/2011

 

1405

 

283

 

Official Records of Grimes County, Texas

 

LUCAS OTHA L ET UX

 

San Luis Energy, L.L.C.

 

8/17/2011

 

1405

 

293

 

Official Records of Grimes County, Texas

 

COVINGTON PAUL D ET UX

 

San Luis Energy, L.L.C.

 

8/17/2011

 

1389

 

698

 

Official Records of Grimes County, Texas

 

NEASON CHARLLA

 

San Luis Energy, L.L.C.

 

8/23/2011

 

1405

 

340

 

Official Records of Grimes County, Texas

 

LOGAN ANNA DAILYN ET UX

 

San Luis Energy, L.L.C.

 

8/23/2011

 

1405

 

334

 

Official Records of Grimes County, Texas

 

NEASON FAMILY TRUST

 

San Luis Energy, L.L.C.

 

8/23/2011

 

1405

 

328

 

Official Records of Grimes County, Texas

 

DUNN RALPH O ET UX

 

San Luis Energy, L.L.C.

 

8/24/2011

 

1405

 

272

 

Official Records of Grimes County, Texas

 

MARTIN JOHNNIE ET UX

 

San Luis Energy, L.L.C.

 

8/24/2011

 

1405

 

318

 

Official Records of Grimes County, Texas

 

UBANOSKI LESTER T ET UX

 

San Luis Energy, L.L.C.

 

9/6/2011

 

1405

 

323

 

Official Records of Grimes County, Texas

 

MILBY PATTY C

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

303

 

Official Records of Grimes County, Texas

 

SHANNON DANNY MICHAEL ET UX

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

313

 

Official Records of Grimes County, Texas

 

SHANNON SEAN PATRICK

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

308

 

Official Records of Grimes County, Texas

 

SHANNON ROBIN B ET UX

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

288

 

Official Records of Grimes County, Texas

 

SHANNON JOHN K ET UX

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

298

 

Official Records of Grimes County, Texas

 

DUSCHINISKI CHARLES T ET UX

 

San Luis Energy, L.L.C.

 

9/15/2011

 

1405

 

346

 

Official Records of Grimes County, Texas

 

GINNY JAY PARTNERS LTD

 

San Luis Energy, L.L.C.

 

9/21/2011

 

1013

 

596

 

Official Records of Grimes County, Texas

 

SHANNON SEAN PATRICK

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1405

 

356

 

Official Records of Grimes County, Texas

 

SHANNON JOHN K ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1405

 

350

 

Official Records of Grimes County, Texas

 

SHANNON ROBIN B ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1405

 

369

 

Official Records of Grimes County, Texas

 

MILBY PATTY C

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1405

 

362

 

Official Records of Grimes County, Texas

 

CADENA JESUS ET UX

 

San Luis Energy, L.L.C.

 

12/27/2011

 

1408

 

427

 

Official Records of Grimes County, Texas

 

GODKIN NICK JR

 

San Luis Energy, L.L.C.

 

1/18/2012

 

1408

 

433

 

Official Records of Grimes County, Texas

 

 

13

--------------------------------------------------------------------------------


 

Exhibit B

Participation Agreement Dated March 1, 2012

 

ASSIGNMENT OF OIL AND GAS LEASES

 

STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF WALKER

§

 

 

THAT, Range Texas Production, LLC, whose address is 100 Throckmorton Street,
Suite 1200, Fort Worth, Texas 76102, hereinafter referred to as “Assignor”, for
and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, does
hereby grant, bargain, sell, convey, assign, transfer, set over, and deliver
unto ZaZa Energy Corporation, whose address is 1301 McKinney Street, Suite 3000,
Houston, Texas 77010, hereinafter referred to, as “Assignee”, all of Assignor’s
rights, titles and interests (of whatever kind or character, whether legal or
equitable) in, to and under, or derived from an undivided 75% working interest
(with an attributable net revenue interest of not less than 56.25%), in and to
the oil, gas, and mineral leases described in Exhibit “A” attached hereto and
made a part hereof (the “Leases”), including a corresponding interest in and to:
(i) the Gibbs Brothers 1H oil and gas well (AP 42-471-30348); (ii) all material
structures, tubular goods, well equipment, lease equipment, improvements and all
other personal property, fixtures and facilities, including any pits or other
waste collection or disposal facilities or other areas, to the extent
appurtenant to or used in connection with the Leases; and (iii) to all permits,
licenses, servitudes, easements, rights-of-way, surface fee interests and other
surface use agreements to the extent used in connection with the ownership or
operation of the Leases.

 

This Assignment is subject to the following:

 

1.              The terms and provisions of the Leases;

 

2.              That certain unrecorded Participation Agreement dated March 1,
2012 (“Participation Agreement”), by and between Assignor and Assignee.

 

3.              For a period of 6 calendar months immediately following the end
of the Due Diligence Period (as that term is defined in the Participation
Agreement), Assignor Warrants title to the Leases against all persons and
entities claiming any right, title and interest in the Leases by, through, or
under Assignor, but not otherwise.

 

This Assignment and all rights and covenants made herein shall inure to the
benefit of and be binding upon Assignee and their successors and assigns.

 

This Assignment may be executed in multiple counterparts. Assignor hereby
warrants to Assignee that Assignor is the owner of the oil and gas leasehold
estate working interests in the Leases and that title to Assignor’s interest in
the Leases is free

 

--------------------------------------------------------------------------------


 

and clear of liens, claims and encumbrances created by, through or under
Assignor, but not otherwise.

 

Assignee agrees to fully defend, protect, indemnify, and hold harmless Assignor,
its officers, directors, employees, and agents, from and against each and every
claim, demand, action, cause of action, or lawsuit, and any liability, cost,
expense, damage or loss, including court costs and attorney’s fees, that may be
asserted against Assignor or Assignee by any third party, including Assignee’s
employees and agents, arising from or on account of any operations conducted by
Assignee, or for the benefit of Assignee, under this Assignment or which might
arise out of any breach or violation of any of the terms and provisions of the
Oil and Gas Leases.

 

Assignee shall be responsible for its proportionate share of the costs to
properly plug all wells on the lands and leases in compliance with all
applicable law, rules, and regulations

 

IN WITNESS WHEREOF, this Assignment is executed this 28th day of March , 2012,
but effective as of March 1, 2012.

 

 

ASSIGNOR:

 

Range Texas Production, LLC

 

 

 

 

 

 

 

By:

/s/ D. Neal Harrington

 

 

D. Neal Harrington, Vice President - Land

 

 

 

 

 

 

 

ASSIGNEE:

 

ZaZa Energy Corporation

 

 

 

 

By:

/s/ Randy Parsley

 

 

Randy Parsley, Executive Vice President

 

2

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF TEXAS

§

 

 

 

 

COUNTY OF TARRANT

§

 

 

This instrument was acknowledged before me on this 28th day of March, 2012 by D.
Neal Harrington, in his capacity as Vice President of Range Texas Production,
LLC, a Delaware limited liability company, on behalf of said limited liability
company.

 

[g123842kk09i001.jpg]

/s/ SHANNON D. DUBOIS

Notary Public, State of Texas

 

 

STATE OF TEXAS

§

 

 

 

 

COUNTY OF HARRIS

§

 

 

This instrument was acknowledged before me on this 28th day of March, 2012 by
Randy Parsley, in his capacity as Executive Vice President of ZaZa Energy
Corporation, a Delaware Corporation, on behalf of said Corporation.

 

[g123842kk09i002.jpg]

/s/ APRIL BURTON

Notary Public, State of Texas

 

 

3

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

COX LEIGH H JR

 

San Luis Energy, L.L.C.

 

12/28/2009

 

1013

 

487

 

Official Records of Walker County, Texas

 

ALLPHIN CHARLES

 

San Luis Energy, L.L.C.

 

1/20/2010

 

956

 

600

 

Official Records of Walker County, Texas

 

ALLPHIN JAMES ET UX

 

San Luis Energy, L.L.C.

 

1/20/2010

 

956

 

605

 

Official Records of Walker County, Texas

 

DALE MYERS ET UX

 

San Luis Energy, L.L.C.

 

1/21/2010

 

965

 

681

 

Official Records of Walker County, Texas

 

LOPEZ JOSEPH A ET AL

 

San Luis Energy, L.L.C.

 

2/10/2010

 

956

 

597

 

Official Records of Walker County, Texas

 

HAYNES VERDIS ALEXANDER

 

San Luis Energy, L.L.C.

 

2/11/2010

 

965

 

627

 

Official Records of Walker County, Texas

 

SMITH MARK GERARD

 

San Luis Energy, L.L.C.

 

2/11/2010

 

965

 

630

 

Official Records of Walker County, Texas

 

DAGENHART RONALD T ET AL

 

San Luis Energy, L.L.C.

 

2/12/2010

 

965

 

676

 

Official Records of Walker County, Texas

 

HAYNES VODIS H

 

San Luis Energy, L.L.C.

 

2/12/2010

 

955

 

443

 

Official Records of Walker County, Texas

 

BUTLER JAMES ETTA

 

San Luis Energy, L.L.C.

 

2/12/2010

 

965

 

664

 

Official Records of Walker County, Texas

 

ARCHIE EARSIE M

 

San Luis Energy, L.L.C.

 

2/12/2010

 

965

 

624

 

Official Records of Walker County, Texas

 

BIRDWELL PEARLINE HAYNES COLLI

 

San Luis Energy, L.L.C.

 

2/14/2010

 

956

 

618

 

Official Records of Walker County, Texas

 

HAYNES EDGAR

 

San Luis Energy, L.L.C.

 

2/14/2010

 

965

 

643

 

Official Records of Walker County, Texas

 

BOOKMAN BETTY J

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

661

 

Official Records of Walker County, Texas

 

HAYNES CHARLES LEON

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

658

 

Official Records of Walker County, Texas

 

HAYNES CEDRIC A

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

649

 

Official Records of Walker County, Texas

 

HAYNES RUBY EARL

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

652

 

Official Records of Walker County, Texas

 

JOHNSON MARY F HAYNES

 

San Luis Energy, L.L.C.

 

2/18/2010

 

965

 

655

 

Official Records of Walker County, Texas

 

HAYNES JAMES A

 

San Luis Energy, L.L.C.

 

2/18/2010

 

956

 

594

 

Official Records of Walker County, Texas

 

GRIFFIN FREDDIE

 

San Luis Energy, L.L.C.

 

2/18/2010

 

955

 

471

 

Official Records of Walker County, Texas

 

KLAWINSKY MARK

 

San Luis Energy, L.L.C.

 

2/21/2010

 

965

 

667

 

Official Records of Walker County, Texas

 

HAYNES BILLY

 

San Luis Energy, L.L.C.

 

2/22/2010

 

956

 

640

 

Official Records of Walker County, Texas

 

ROSS JACQUELINE ET AL

 

San Luis Energy, L.L.C.

 

2/22/2010

 

956

 

637

 

Official Records of Walker County, Texas

 

PEAVY JOHN W JR ET UX

 

San Luis Energy, L.L.C.

 

2/24/2010

 

965

 

672

 

Official Records of Walker County, Texas

 

HAYNES HOWARD D

 

San Luis Energy, L.L.C.

 

2/25/2010

 

955

 

436

 

Official Records of Walker County, Texas

 

HAYNES REGINALD DEWAYNE

 

San Luis Energy, L.L.C.

 

2/25/2010

 

957

 

538

 

Official Records of Walker County, Texas

 

WILSON EARL J

 

San Luis Energy, L.L.C.

 

2/26/2010

 

956

 

621

 

Official Records of Walker County, Texas

 

MAXIEY JAMES A

 

San Luis Energy, L.L.C.

 

2/27/2010

 

956

 

615

 

Official Records of Walker County, Texas

 

MAXIEY SONYA R

 

San Luis Energy, L.L.C.

 

3/1/2010

 

965

 

646

 

Official Records of Walker County, Texas

 

LEWIS HORACE N JR ET UX

 

San Luis Energy, L.L.C.

 

3/1/2010

 

956

 

610

 

Official Records of Walker County, Texas

 

WEIR CHARLES

 

San Luis Energy, L.L.C.

 

3/9/2010

 

955

 

421

 

Official Records of Walker County, Texas

 

WARREN FAMILY LIVING TRUST

 

San Luis Energy, L.L.C.

 

3/9/2010

 

965

 

639

 

Official Records of Walker County, Texas

 

SAGE GREEN COMPANY

 

San Luis Energy, L.L.C.

 

3/10/2010

 

965

 

635

 

Official Records of Walker County, Texas

 

WEIR GREGORY SCOTT

 

San Luis Energy, L.L.C.

 

3/22/2010

 

955

 

431

 

Official Records of Walker County, Texas

 

HANSON JOE W

 

San Luis Energy, L.L.C.

 

3/22/2010

 

955

 

439

 

Official Records of Walker County, Texas

 

CALLAWAY BETTLY L COLLEY

 

San Luis Energy, L.L.C.

 

3/22/2010

 

956

 

695

 

Official Records of Walker County, Texas

 

 

1

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

BRIGHT JASON L

 

San Luis Energy, L.L.C.

 

3/23/2010

 

955

 

446

 

Official Records of Walker County, Texas

 

SHORT MARK ETUX

 

San Luis Energy, L.L.C.

 

3/25/2010

 

957

 

575

 

Official Records of Walker County, Texas

 

SHOULTZ ANGELA

 

San Luis Energy, L.L.C.

 

3/26/2010

 

955

 

456

 

Official Records of Walker County, Texas

 

SHOULTZ RETA

 

San Luis Energy, L.L.C.

 

3/26/2010

 

955

 

426

 

Official Records of Walker County, Texas

 

MARTIN GUY N

 

San Luis Energy, L.L.C.

 

3/26/2010

 

956

 

627

 

Official Records of Walker County, Texas

 

MARTIN JOHN R III

 

San Luis Energy, L.L.C.

 

3/26/2010

 

956

 

632

 

Official Records of Walker County, Texas

 

MELCHER TRACEY WEIR

 

San Luis Energy, L.L.C.

 

3/30/2010

 

955

 

451

 

Official Records of Walker County, Texas

 

STAPLES WINFRED ANN

 

San Luis Energy, L.L.C.

 

3/31/2010

 

955

 

476

 

Official Records of Walker County, Texas

 

EASTHAM HARRIS G TRUST

 

San Luis Energy, L.L.C.

 

3/31/2010

 

953

 

115

 

Official Records of Walker County, Texas

 

YEAGER MICHAEL A ET UX

 

San Luis Energy, L.L.C.

 

4/1/2010

 

956

 

660

 

Official Records of Walker County, Texas

 

YEAGER JEFFREY S

 

San Luis Energy, L.L.C.

 

4/1/2010

 

956

 

653

 

Official Records of Walker County, Texas

 

MUTT CO LTD

 

San Luis Energy, L.L.C.

 

4/1/2010

 

956

 

745

 

Official Records of Walker County, Texas

 

FAILS MARY KATHERINE

 

San Luis Energy, L.L.C.

 

4/2/2010

 

956

 

740

 

Official Records of Walker County, Texas

 

KELLEY L EUGENE ET UX

 

San Luis Energy, L.L.C.

 

4/6/2010

 

956

 

675

 

Official Records of Walker County, Texas

 

LEVEE ARTHUR A ET UX

 

San Luis Energy, L.L.C.

 

4/6/2010

 

956

 

670

 

Official Records of Walker County, Texas

 

LEVEE ARTHUR A JR ET UX

 

San Luis Energy, L.L.C.

 

4/6/2010

 

956

 

665

 

Official Records of Walker County, Texas

 

CHANDLER MICHAEL THOMAS

 

San Luis Energy, L.L.C.

 

4/7/2010

 

955

 

461

 

Official Records of Walker County, Texas

 

THORNHILL BARBARA

 

San Luis Energy, L.L.C.

 

4/8/2010

 

956

 

709

 

Official Records of Walker County, Texas

 

HAGAMAN SHEILA REEVES

 

San Luis Energy, L.L.C.

 

4/8/2010

 

956

 

685

 

Official Records of Walker County, Texas

 

HANNA JAMES ANDERSON JR

 

San Luis Energy, L.L.C.

 

4/14/2010

 

956

 

643

 

Official Records of Walker County, Texas

 

HANNA JAMES ALVIN III

 

San Luis Energy, L.L.C.

 

4/14/2010

 

956

 

648

 

Official Records of Walker County, Texas

 

HANNA JAMES ANDERSON JR ET AL

 

San Luis Energy, L.L.C.

 

4/14/2010

 

956

 

717

 

Official Records of Walker County, Texas

 

WAKEFIELD MARY WHITCOMB

 

San Luis Energy, L.L.C.

 

4/15/2010

 

956

 

705

 

Official Records of Walker County, Texas

 

PERRYMAN JENNIFER

 

San Luis Energy, L.L.C.

 

4/15/2010

 

956

 

723

 

Official Records of Walker County, Texas

 

HOLLAND GLYN

 

San Luis Energy, L.L.C.

 

4/19/2010

 

956

 

727

 

Official Records of Walker County, Texas

 

WALTERS RUTH ROSS

 

San Luis Energy, L.L.C.

 

4/20/2010

 

955

 

540

 

Official Records of Walker County, Texas

 

WG PARTNERS

 

San Luis Energy, L.L.C.

 

4/21/2010

 

956

 

736

 

Official Records of Walker County, Texas

 

SAMUELLA W PALMER TRUST ET AL

 

San Luis Energy, L.L.C.

 

4/21/2010

 

955

 

466

 

Official Records of Walker County, Texas

 

WOODS S O JR

 

San Luis Energy, L.L.C.

 

4/21/2010

 

956

 

690

 

Official Records of Walker County, Texas

 

WOODS G W

 

San Luis Energy, L.L.C.

 

4/21/2010

 

956

 

700

 

Official Records of Walker County, Texas

 

WG PARTNERS LTD

 

San Luis Energy, L.L.C.

 

4/21/2010

 

956

 

732

 

Official Records of Walker County, Texas

 

WOODARD LARRY J

 

San Luis Energy, L.L.C.

 

4/26/2010

 

951

 

21

 

Official Records of Walker County, Texas

 

LIHOU MARIAN LYNN

 

San Luis Energy, L.L.C.

 

4/26/2010

 

956

 

680

 

Official Records of Walker County, Texas

 

PYSELL KIMBERLY KAY

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

494

 

Official Records of Walker County, Texas

 

PERRY ALLEN D

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

509

 

Official Records of Walker County, Texas

 

PERRY MONTE GLENN

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

514

 

Official Records of Walker County, Texas

 

 

2

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

KUHLMAN KAREN R

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

499

 

Official Records of Walker County, Texas

 

PERRY RONALD DARWIN

 

San Luis Energy, L.L.C.

 

4/28/2010

 

955

 

504

 

Official Records of Walker County, Texas

 

HOKE JOE N

 

San Luis Energy, L.L.C.

 

4/29/2010

 

955

 

549

 

Official Records of Walker County, Texas

 

BLALOCK WINONA ET AL

 

San Luis Energy, L.L.C.

 

4/29/2010

 

955

 

481

 

Official Records of Walker County, Texas

 

NORVEL WADE HARRIS ETUX

 

San Luis Energy, L.L.C.

 

4/30/2010

 

951

 

39

 

Official Records of Walker County, Texas

 

HAMPTON ROBERT

 

San Luis Energy, L.L.C.

 

5/4/2010

 

956

 

713

 

Official Records of Walker County, Texas

 

HANSON JOE W

 

San Luis Energy, L.L.C.

 

5/11/2010

 

955

 

535

 

Official Records of Walker County, Texas

 

WELCH DOUGLAS W ET UX

 

San Luis Energy, L.L.C.

 

5/12/2010

 

955

 

486

 

Official Records of Walker County, Texas

 

CLAYTON EVA

 

San Luis Energy, L.L.C.

 

5/13/2010

 

955

 

531

 

Official Records of Walker County, Texas

 

COUGOT GLENN DALE ET UX

 

San Luis Energy, L.L.C.

 

5/14/2010

 

953

 

133

 

Official Records of Walker County, Texas

 

LINDSEY, JOHN DEWITTE

 

San Luis Energy, L.L.C.

 

5/17/2010

 

955

 

490

 

Official Records of Walker County, Texas

 

BOAZ WILLIE JO

 

San Luis Energy, L.L.C.

 

5/17/2010

 

951

 

26

 

Official Records of Walker County, Texas

 

BRUXVOORT MELANIE

 

San Luis Energy, L.L.C.

 

5/17/2010

 

950

 

883

 

Official Records of Walker County, Texas

 

CHANDLER MICHAEL THOMAS

 

San Luis Energy, L.L.C.

 

5/18/2010

 

955

 

519

 

Official Records of Walker County, Texas

 

LOVING WILLIAM CURTIS ET UX

 

San Luis Energy, L.L.C.

 

5/19/2010

 

955

 

527

 

Official Records of Walker County, Texas

 

ALFORD JACKIE

 

San Luis Energy, L.L.C.

 

5/19/2010

 

1013

 

329

 

Official Records of Walker County, Texas

 

CHANDLER MARGO K

 

San Luis Energy, L.L.C.

 

5/20/2010

 

953

 

84

 

Official Records of Walker County, Texas

 

HOKE JOE N

 

San Luis Energy, L.L.C.

 

5/20/2010

 

1013

 

508

 

Official Records of Walker County, Texas

 

DAVIS CAROLYN S ET AL

 

San Luis Energy, L.L.C.

 

5/25/2010

 

953

 

124

 

Official Records of Walker County, Texas

 

MAYO NANCY D ET AL

 

San Luis Energy, L.L.C.

 

5/25/2010

 

953

 

120

 

Official Records of Walker County, Texas

 

DAVIS HOWARD B ET AL

 

San Luis Energy, L.L.C.

 

5/25/2010

 

953

 

128

 

Official Records of Walker County, Texas

 

WALLS WELCOME C ETUX

 

San Luis Energy, L.L.C.

 

5/25/2010

 

951

 

35

 

Official Records of Walker County, Texas

 

ADAMS LILLA SUE ET VIR

 

San Luis Energy, L.L.C.

 

5/28/2010

 

953

 

110

 

Official Records of Walker County, Texas

 

PARRISH WILLIAM BOYD

 

San Luis Energy, L.L.C.

 

5/28/2010

 

953

 

97

 

Official Records of Walker County, Texas

 

MCLAUGHLIN WILLIAM P ET UX

 

San Luis Energy, L.L.C.

 

5/28/2010

 

953

 

101

 

Official Records of Walker County, Texas

 

REED PATSY ANN

 

San Luis Energy, L.L.C.

 

5/28/2010

 

953

 

106

 

Official Records of Walker County, Texas

 

DAVIS ENTERPRISES

 

San Luis Energy, L.L.C.

 

6/2/2010

 

957

 

579

 

Official Records of Walker County, Texas

 

SANDEL JOE B & WINNIE SANDEL

 

San Luis Energy, L.L.C.

 

6/3/2010

 

1015

 

401

 

Official Records of Walker County, Texas

 

SANDEL JOE B ETUX

 

San Luis Energy, L.L.C.

 

6/3/2010

 

1015

 

507

 

Official Records of Walker County, Texas

 

HERNANDEZ KARI BAUTSCH

 

San Luis Energy, L.L.C.

 

6/3/2010

 

965

 

748

 

Official Records of Walker County, Texas

 

BAUTSCH LESLIE A

 

San Luis Energy, L.L.C.

 

6/3/2010

 

964

 

880

 

Official Records of Walker County, Texas

 

KIMICH DAVID T ESTATE TRUST

 

San Luis Energy, L.L.C.

 

6/4/2010

 

957

 

606

 

Official Records of Walker County, Texas

 

DAVIS HOWARD B SR

 

San Luis Energy, L.L.C.

 

6/8/2010

 

950

 

887

 

Official Records of Walker County, Texas

 

DAVIS JAMES MICHAEL

 

San Luis Energy, L.L.C.

 

6/8/2010

 

957

 

627

 

Official Records of Walker County, Texas

 

HABERMACHER ELLEN C

 

San Luis Energy, L.L.C.

 

6/8/2010

 

951

 

31

 

Official Records of Walker County, Texas

 

DAVIS THOMAS B III

 

San Luis Energy, L.L.C.

 

6/8/2010

 

953

 

93

 

Official Records of Walker County, Texas

 

 

3

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

DAVIS NINA VIRGINIA

 

San Luis Energy, L.L.C.

 

6/8/2010

 

953

 

89

 

Official Records of Walker County, Texas

 

HOKE FRANK D ETUX

 

San Luis Energy, L.L.C.

 

6/8/2010

 

964

 

870

 

Official Records of Walker County, Texas

 

5-BYRD ENTERPRISES

 

San Luis Energy, L.L.C.

 

6/8/2010

 

951

 

7

 

Official Records of Walker County, Texas

 

SNELGROVE OPAL

 

San Luis Energy, L.L.C.

 

6/9/2010

 

957

 

622

 

Official Records of Walker County, Texas

 

WARD JAMES HENRY

 

San Luis Energy, L.L.C.

 

6/10/2010

 

957

 

569

 

Official Records of Walker County, Texas

 

STEWART HUBERT ET UX

 

San Luis Energy, L.L.C.

 

6/10/2010

 

957

 

589

 

Official Records of Walker County, Texas

 

THORP KERRI T ET VIR

 

San Luis Energy, L.L.C.

 

6/10/2010

 

964

 

892

 

Official Records of Walker County, Texas

 

HOKE SHARON

 

San Luis Energy, L.L.C.

 

6/10/2010

 

957

 

526

 

Official Records of Walker County, Texas

 

CLENDENNEN BARBARA WARD

 

San Luis Energy, L.L.C.

 

6/10/2010

 

1013

 

316

 

Official Records of Walker County, Texas

 

Taylor, Theresa Ward

 

San Luis Energy, L.L.C.

 

6/10/2010

 

965

 

15

 

Official Records of Walker County, Texas

 

Taylor, Theresa Ward

 

San Luis Energy, L.L.C.

 

6/10/2010

 

965

 

21

 

Official Records of Walker County, Texas

 

DAWSON LARRY W ETUX

 

San Luis Energy, L.L.C.

 

6/14/2010

 

950

 

891

 

Official Records of Walker County, Texas

 

MARKHAM G K ETUX

 

San Luis Energy, L.L.C.

 

6/16/2010

 

951

 

43

 

Official Records of Walker County, Texas

 

HALL DARRELL R ET UX

 

San Luis Energy, L.L.C.

 

6/16/2010

 

957

 

616

 

Official Records of Walker County, Texas

 

YATES DON EARNEST ETUX

 

San Luis Energy, L.L.C.

 

6/17/2010

 

957

 

565

 

Official Records of Walker County, Texas

 

GRISHAM SIDNEY E IND & AS PRES

 

San Luis Energy, L.L.C.

 

6/18/2010

 

951

 

1

 

Official Records of Walker County, Texas

 

COYOTE ROSE RANCH INC

 

San Luis Energy, L.L.C.

 

6/18/2010

 

950

 

869

 

Official Records of Walker County, Texas

 

COLE JOHN ETUX INDIV & LP

 

San Luis Energy, L.L.C.

 

6/18/2010

 

950

 

876

 

Official Records of Walker County, Texas

 

SANDEL JERRY ETUX

 

San Luis Energy, L.L.C.

 

6/18/2010

 

965

 

754

 

Official Records of Walker County, Texas

 

GRISHAM SIDNEY E

 

San Luis Energy, L.L.C.

 

6/21/2010

 

951

 

11

 

Official Records of Walker County, Texas

 

JONES HELEN MARIE YATES

 

San Luis Energy, L.L.C.

 

6/23/2010

 

951

 

17

 

Official Records of Walker County, Texas

 

MUSE BEN E JR

 

San Luis Energy, L.L.C.

 

6/29/2010

 

957

 

594

 

Official Records of Walker County, Texas

 

YATES JACKIE N

 

San Luis Energy, L.L.C.

 

7/1/2010

 

957

 

610

 

Official Records of Walker County, Texas

 

GIBBS BROTHERS & COMPANY LP

 

Range Texas Production, LLC

 

7/1/2010

 

947

 

126

 

Official Records of Walker County, Texas

 

GIBBS BROTHERS & COMPANY LP

 

Range Texas Production, LLC

 

7/1/2010

 

953

 

75

 

Official Records of Walker County, Texas

 

GIBBS BROTHERS & COMPANY LP

 

Range Texas Production, LLC

 

7/1/2010

 

949

 

819

 

Official Records of Walker County, Texas

 

GIBBS BROTHERS & COMPANY LP

 

Range Texas Production, LLC

 

7/1/2010

 

953

 

61

 

Official Records of Walker County, Texas

 

JWBL INVESTMENTS LP

 

San Luis Energy, L.L.C.

 

7/1/2010

 

995

 

51

 

Official Records of Walker County, Texas

 

PEAL RUSSELL LYNN

 

San Luis Energy, L.L.C.

 

7/1/2010

 

1013

 

386

 

Official Records of Walker County, Texas

 

PEAL DAVID NELSON

 

San Luis Energy, L.L.C.

 

7/1/2010

 

1013

 

151

 

Official Records of Walker County, Texas

 

BOLEY JERI D’ANN

 

San Luis Energy, L.L.C.

 

7/6/2010

 

957

 

600

 

Official Records of Walker County, Texas

 

BRIDGES DIANE

 

San Luis Energy, L.L.C.

 

7/14/2010

 

1013

 

387

 

Official Records of Walker County, Texas

 

GREER BARBARA LEE

 

San Luis Energy, L.L.C.

 

7/15/2010

 

957

 

583

 

Official Records of Walker County, Texas

 

ROSS DONALD ETUX

 

San Luis Energy, L.L.C.

 

7/27/2010

 

957

 

553

 

Official Records of Walker County, Texas

 

ROSS DONALD LEE ETAL

 

San Luis Energy, L.L.C.

 

7/27/2010

 

957

 

558

 

Official Records of Walker County, Texas

 

CHANDLER MICHAEL T

 

San Luis Energy, L.L.C.

 

7/30/2010

 

955

 

544

 

Official Records of Walker County, Texas

 

 

4

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

LEWIS DOROTHY MORGAN

 

San Luis Energy, L.L.C.

 

8/4/2010

 

965

 

741

 

Official Records of Walker County, Texas

 

O’BANION LINDA MORGAN

 

San Luis Energy, L.L.C.

 

8/4/2010

 

965

 

30

 

Official Records of Walker County, Texas

 

MORGAN BOBBY ESTATE

 

San Luis Energy, L.L.C.

 

8/4/2010

 

965

 

23

 

Official Records of Walker County, Texas

 

CHRISTIAN KELSEY MORGAN

 

San Luis Energy, L.L.C.

 

8/4/2010

 

957

 

655

 

Official Records of Walker County, Texas

 

CHRISTIAN COLT

 

San Luis Energy, L.L.C.

 

8/4/2010

 

1013

 

467

 

Official Records of Walker County, Texas

 

CHRISTIAN BEVERLY ANN

 

San Luis Energy, L.L.C.

 

8/4/2010

 

965

 

7

 

Official Records of Walker County, Texas

 

MORGAN MARK

 

San Luis Energy, L.L.C.

 

8/4/2010

 

1013

 

413

 

Official Records of Walker County, Texas

 

SCHMIDT HENRY JR

 

San Luis Energy, L.L.C.

 

8/18/2010

 

964

 

886

 

Official Records of Walker County, Texas

 

HAYNES ROY LEWIS

 

San Luis Energy, L.L.C.

 

8/19/2010

 

965

 

1

 

Official Records of Walker County, Texas

 

GLEDHILL TOM ETUX

 

San Luis Energy, L.L.C.

 

8/20/2010

 

957

 

532

 

Official Records of Walker County, Texas

 

OWEN MARSHA G

 

San Luis Energy, L.L.C.

 

8/30/2010

 

957

 

520

 

Official Records of Walker County, Texas

 

NEASON ANNE G

 

San Luis Energy, L.L.C.

 

8/30/2010

 

965

 

728

 

Official Records of Walker County, Texas

 

FOSTER WILLIE CLAUDE ETUX

 

San Luis Energy, L.L.C.

 

9/1/2010

 

957

 

643

 

Official Records of Walker County, Texas

 

FOSTER MARY ALICE

 

San Luis Energy, L.L.C.

 

9/1/2010

 

957

 

637

 

Official Records of Walker County, Texas

 

FOSTER WILLIE CLAUDE JR

 

San Luis Energy, L.L.C.

 

9/1/2010

 

957

 

631

 

Official Records of Walker County, Texas

 

DOROTHY R THOMASON FAMILY PART

 

San Luis Energy, L.L.C.

 

9/3/2010

 

957

 

649

 

Official Records of Walker County, Texas

 

OLEN LEE GILBERT RESIDUARY TRU

 

San Luis Energy, L.L.C.

 

9/9/2010

 

965

 

37

 

Official Records of Walker County, Texas

 

WARD JAMES HENRY

 

San Luis Energy, L.L.C.

 

9/10/2010

 

1013

 

481

 

Official Records of Walker County, Texas

 

HOKE ROBERT CHARLES ET UX

 

San Luis Energy, L.L.C.

 

9/10/2010

 

tbd

 

tbd

 

Official Records of Walker County, Texas

 

CHRISTIAN KELSEY MORGAN

 

San Luis Energy, L.L.C.

 

9/20/2010

 

965

 

735

 

Official Records of Walker County, Texas

 

Davis Enterprises

 

San Luis Energy, L.L.C.

 

9/20/2010

 

957

 

541

 

Official Records of Walker County, Texas

 

DOUBLE H INVESTMENTS L.P.

 

San Luis Energy, L.L.C.

 

9/24/2010

 

965

 

760

 

Official Records of Walker County, Texas

 

LAWSON MOSELLE S

 

San Luis Energy, L.L.C.

 

9/27/2010

 

957

 

547

 

Official Records of Walker County, Texas

 

MANLEY JAMES O

 

San Luis Energy, L.L.C.

 

9/27/2010

 

973

 

432

 

Official Records of Walker County, Texas

 

LYNCH KATIE MCDONALD

 

San Luis Energy, L.L.C.

 

10/1/2010

 

965

 

707

 

Official Records of Walker County, Texas

 

KLOS DON R

 

San Luis Energy, L.L.C.

 

10/5/2010

 

965

 

701

 

Official Records of Walker County, Texas

 

SHELTON RUTH JEAN FELDER

 

San Luis Energy, L.L.C.

 

10/5/2010

 

964

 

834

 

Official Records of Walker County, Texas

 

SACCHI CAROLYN T

 

San Luis Energy, L.L.C.

 

10/6/2010

 

965

 

695

 

Official Records of Walker County, Texas

 

WINTON ZAIDEE T

 

San Luis Energy, L.L.C.

 

10/6/2010

 

964

 

846

 

Official Records of Walker County, Texas

 

COLE BILLIE LORAINE

 

San Luis Energy, L.L.C.

 

10/6/2010

 

964

 

858

 

Official Records of Walker County, Texas

 

MUMFORD EMILY P

 

San Luis Energy, L.L.C.

 

10/7/2010

 

965

 

717

 

Official Records of Walker County, Texas

 

ATTWELL MARY P

 

San Luis Energy, L.L.C.

 

10/7/2010

 

965

 

711

 

Official Records of Walker County, Texas

 

ASHBURN SARAH ELAINE

 

San Luis Energy, L.L.C.

 

10/8/2010

 

964

 

864

 

Official Records of Walker County, Texas

 

CHRISTIAN COLT MORGAN

 

San Luis Energy, L.L.C.

 

10/12/2010

 

1013

 

461

 

Official Records of Walker County, Texas

 

CHRISTIAN BEVERLY ANN MORGAN

 

San Luis Energy, L.L.C.

 

10/12/2010

 

965

 

766

 

Official Records of Walker County, Texas

 

MORGAN MARK E

 

San Luis Energy, L.L.C.

 

10/12/2010

 

1013

 

413

 

Official Records of Walker County, Texas

 

 

5

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

MORGAN SHIRLEY

 

San Luis Energy, L.L.C.

 

10/12/2010

 

1015

 

615

 

Official Records of Walker County, Texas

 

COLDWELL IDA W

 

San Luis Energy, L.L.C.

 

10/13/2010

 

965

 

690

 

Official Records of Walker County, Texas

 

SMITH CHARLES N

 

San Luis Energy, L.L.C.

 

10/15/2010

 

964

 

840

 

Official Records of Walker County, Texas

 

ARBOUR CHRISTIE L

 

San Luis Energy, L.L.C.

 

10/15/2010

 

964

 

822

 

Official Records of Walker County, Texas

 

MCWILLIAMS DONALD J ETUX

 

San Luis Energy, L.L.C.

 

10/19/2010

 

964

 

874

 

Official Records of Walker County, Texas

 

MARKHAM REALTY INC

 

San Luis Energy, L.L.C.

 

10/21/2010

 

964

 

852

 

Official Records of Walker County, Texas

 

SHINE TIFFANY LEIGH

 

San Luis Energy, L.L.C.

 

10/21/2010

 

1013

 

58

 

Official Records of Walker County, Texas

 

SHINE TESTAMENTARY TRUST

 

San Luis Energy, L.L.C.

 

10/21/2010

 

1013

 

60

 

Official Records of Walker County, Texas

 

MOORE MARTY TURNER

 

San Luis Energy, L.L.C.

 

10/22/2010

 

964

 

828

 

Official Records of Walker County, Texas

 

COFFMAN MARY SUE

 

San Luis Energy, L.L.C.

 

10/23/2010

 

973

 

396

 

Official Records of Walker County, Texas

 

LYNCH KATIE MCDONALD

 

San Luis Energy, L.L.C.

 

10/26/2010

 

965

 

686

 

Official Records of Walker County, Texas

 

REEVES JOHNEY LEE

 

San Luis Energy, L.L.C.

 

10/27/2010

 

1013

 

334

 

Official Records of Walker County, Texas

 

ROBERTS PATRICIA REEVES

 

San Luis Energy, L.L.C.

 

10/27/2010

 

973

 

414

 

Official Records of Walker County, Texas

 

SHAFRATH IDA REEVES

 

San Luis Energy, L.L.C.

 

10/27/2010

 

973

 

408

 

Official Records of Walker County, Texas

 

PARKER AMANDA DALE

 

San Luis Energy, L.L.C.

 

10/27/2010

 

973

 

344

 

Official Records of Walker County, Texas

 

SHEFFIELD GAIL ROBERTS

 

San Luis Energy, L.L.C.

 

11/2/2010

 

973

 

402

 

Official Records of Walker County, Texas

 

KLOS GARY

 

San Luis Energy, L.L.C.

 

11/22/2010

 

973

 

380

 

Official Records of Walker County, Texas

 

DAVIS KENNETH R

 

San Luis Energy, L.L.C.

 

12/14/2010

 

965

 

722

 

Official Records of Walker County, Texas

 

WOODS JON CLINTON

 

San Luis Energy, L.L.C.

 

12/15/2010

 

973

 

420

 

Official Records of Walker County, Texas

 

DOWNE WENDE WOODS

 

San Luis Energy, L.L.C.

 

12/15/2010

 

973

 

426

 

Official Records of Walker County, Texas

 

WAIDELICH DAWN WOODS

 

San Luis Energy, L.L.C.

 

12/15/2010

 

973

 

437

 

Official Records of Walker County, Texas

 

WURBS KERRY JACOBY

 

San Luis Energy, L.L.C.

 

1/4/2011

 

973

 

391

 

Official Records of Walker County, Texas

 

JACOBY CHARLES JR

 

San Luis Energy, L.L.C.

 

1/4/2011

 

973

 

386

 

Official Records of Walker County, Texas

 

SCURRY EVELYN JACOBY

 

San Luis Energy, L.L.C.

 

1/4/2011

 

973

 

375

 

Official Records of Walker County, Texas

 

W G PARTNERS LTD

 

San Luis Energy, L.L.C.

 

1/24/2011

 

973

 

371

 

Official Records of Walker County, Texas

 

BUFORD MARY MARGARET

 

San Luis Energy, L.L.C.

 

1/25/2011

 

973

 

355

 

Official Records of Walker County, Texas

 

HIGGINS ELIZABETH ANN ESTATE

 

San Luis Energy, L.L.C.

 

2/1/2011

 

980

 

91

 

Official Records of Walker County, Texas

 

COLE JAN

 

San Luis Energy, L.L.C.

 

2/7/2011

 

973

 

361

 

Official Records of Walker County, Texas

 

COLE DR THOMAS JR

 

San Luis Energy, L.L.C.

 

2/7/2011

 

973

 

366

 

Official Records of Walker County, Texas

 

TOBUREN DIANE A

 

San Luis Energy, L.L.C.

 

2/9/2011

 

973

 

339

 

Official Records of Walker County, Texas

 

ATKINSON GEORGE H

 

San Luis Energy, L.L.C.

 

2/9/2011

 

973

 

443

 

Official Records of Walker County, Texas

 

WOODARD LARRY J

 

San Luis Energy, L.L.C.

 

2/10/2011

 

1013

 

502

 

Official Records of Walker County, Texas

 

MANN MAURINE HAMPTON

 

San Luis Energy, L.L.C.

 

2/15/2011

 

1013

 

496

 

Official Records of Walker County, Texas

 

RUST JANET IRENE BAKER

 

San Luis Energy, L.L.C.

 

2/15/2011

 

1013

 

490

 

Official Records of Walker County, Texas

 

WG PARTNERS LTD

 

San Luis Energy, L.L.C.

 

2/15/2011

 

973

 

350

 

Official Records of Walker County, Texas

 

THOMPSON CARLYLE R

 

San Luis Energy, L.L.C.

 

3/4/2011

 

980

 

97

 

Official Records of Walker County, Texas

 

 

6

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

PHILLIPS CHARLIE D

 

San Luis Energy, L.L.C.

 

3/14/2011

 

980

 

102

 

Official Records of Walker County, Texas

 

SMITH BEVERLY

 

San Luis Energy, L.L.C.

 

3/14/2011

 

992

 

875

 

Official Records of Walker County, Texas

 

GLAZE QUINTIN

 

San Luis Energy, L.L.C.

 

3/14/2011

 

992

 

865

 

Official Records of Walker County, Texas

 

GLAZE KEATON

 

San Luis Energy, L.L.C.

 

3/14/2011

 

992

 

870

 

Official Records of Walker County, Texas

 

DURKIN DEBORAH MORGAN

 

San Luis Energy, L.L.C.

 

3/17/2011

 

980

 

68

 

Official Records of Walker County, Texas

 

MOCK DONNIE RAY JR

 

San Luis Energy, L.L.C.

 

3/24/2011

 

992

 

886

 

Official Records of Walker County, Texas

 

SHAFFER MARIALICE BINFORD

 

San Luis Energy, L.L.C.

 

4/8/2011

 

980

 

113

 

Official Records of Walker County, Texas

 

BINFORD JESSE STONE JR

 

San Luis Energy, L.L.C.

 

4/8/2011

 

992

 

891

 

Official Records of Walker County, Texas

 

WEIDMAN HAZEL YATES

 

San Luis Energy, L.L.C.

 

4/11/2011

 

980

 

137

 

Official Records of Walker County, Texas

 

YATES ANITA

 

San Luis Energy, L.L.C.

 

4/11/2011

 

980

 

131

 

Official Records of Walker County, Texas

 

YATES VERNON

 

San Luis Energy, L.L.C.

 

4/11/2011

 

980

 

107

 

Official Records of Walker County, Texas

 

MORRISON OWEEN

 

San Luis Energy, L.L.C.

 

4/11/2011

 

980

 

74

 

Official Records of Walker County, Texas

 

SCHAUSS RENEE

 

San Luis Energy, L.L.C.

 

4/12/2011

 

980

 

62

 

Official Records of Walker County, Texas

 

PRYOR MARGARET

 

San Luis Energy, L.L.C.

 

4/12/2011

 

980

 

79

 

Official Records of Walker County, Texas

 

BENJUMEA MELINDA FORD

 

San Luis Energy, L.L.C.

 

4/12/2011

 

980

 

119

 

Official Records of Walker County, Texas

 

POPLAWSKI AMANDA

 

San Luis Energy, L.L.C.

 

4/12/2011

 

992

 

880

 

Official Records of Walker County, Texas

 

MCMILLAN MART E ET UX

 

San Luis Energy, L.L.C.

 

4/14/2011

 

980

 

125

 

Official Records of Walker County, Texas

 

SCHULER PATRICIA

 

San Luis Energy, L.L.C.

 

4/19/2011

 

992

 

831

 

Official Records of Walker County, Texas

 

BUENDTNER VICTOR GENE

 

San Luis Energy, L.L.C.

 

4/19/2011

 

992

 

859

 

Official Records of Walker County, Texas

 

MARSHALL MICHAEL

 

San Luis Energy, L.L.C.

 

4/20/2011

 

980

 

85

 

Official Records of Walker County, Texas

 

SHELBY JOHNNIE M

 

San Luis Energy, L.L.C.

 

4/24/2011

 

993

 

1

 

Official Records of Walker County, Texas

 

DAVIS THOMAS B

 

San Luis Energy, L.L.C.

 

5/3/2011

 

992

 

849

 

Official Records of Walker County, Texas

 

HABERMACHER ELLEN C

 

San Luis Energy, L.L.C.

 

5/3/2011

 

992

 

854

 

Official Records of Walker County, Texas

 

DAVIS NINA V

 

San Luis Energy, L.L.C.

 

5/3/2011

 

992

 

844

 

Official Records of Walker County, Texas

 

FRANKLIN WANDA

 

San Luis Energy, L.L.C.

 

5/10/2011

 

992

 

806

 

Official Records of Walker County, Texas

 

SCHUH GARY CHARLES

 

San Luis Energy, L.L.C.

 

5/10/2011

 

992

 

812

 

Official Records of Walker County, Texas

 

TAYLOR ALLEN C

 

San Luis Energy, L.L.C.

 

5/24/2011

 

992

 

789

 

Official Records of Walker County, Texas

 

CHOVANEC ELIZABETH

 

San Luis Energy, L.L.C.

 

5/26/2011

 

992

 

818

 

Official Records of Walker County, Texas

 

DWORSKY JOHNNY J ET UX

 

San Luis Energy, L.L.C.

 

6/1/2011

 

1007

 

445

 

Official Records of Walker County, Texas

 

SEARS ROBERT M

 

San Luis Energy, L.L.C.

 

6/6/2011

 

992

 

837

 

Official Records of Walker County, Texas

 

SEARS COLLEEN D

 

San Luis Energy, L.L.C.

 

6/6/2011

 

992

 

824

 

Official Records of Walker County, Texas

 

WILEY MAL J

 

San Luis Energy, L.L.C.

 

6/7/2011

 

992

 

777

 

Official Records of Walker County, Texas

 

MOFFETT MILDRED WILEY

 

San Luis Energy, L.L.C.

 

6/7/2011

 

992

 

783

 

Official Records of Walker County, Texas

 

ROSS DONALD LEE ETAL

 

San Luis Energy, L.L.C.

 

6/11/2011

 

994

 

849

 

Official Records of Walker County, Texas

 

TAYLOR PAULINE D

 

San Luis Energy, L.L.C.

 

6/14/2011

 

992

 

795

 

Official Records of Walker County, Texas

 

MORRIS MARVIN ALLIE

 

San Luis Energy, L.L.C.

 

6/15/2011

 

994

 

795

 

Official Records of Walker County, Texas

 

 

7

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

SAMPSELL MICHAEL M

 

San Luis Energy, L.L.C.

 

6/15/2011

 

994

 

789

 

Official Records of Walker County, Texas

 

WG PARTNERS, LTD

 

San Luis Energy, L.L.C.

 

6/16/2011

 

992

 

801

 

Official Records of Walker County, Texas

 

LEE HARRIET F

 

San Luis Energy, L.L.C.

 

6/20/2011

 

1013

 

358

 

Official Records of Walker County, Texas

 

ROGERS KATHYRN

 

San Luis Energy, L.L.C.

 

6/20/2011

 

1013

 

369

 

Official Records of Walker County, Texas

 

BROTHERTON TERRY C ET UX

 

San Luis Energy, L.L.C.

 

6/21/2011

 

1007

 

588

 

Official Records of Walker County, Texas

 

WARD JAMES H

 

San Luis Energy, L.L.C.

 

6/22/2011

 

992

 

771

 

Official Records of Walker County, Texas

 

WALKER ANDREW RAY ET UX

 

San Luis Energy, L.L.C.

 

6/22/2011

 

994

 

843

 

Official Records of Walker County, Texas

 

DOOLEY DEBRA JEANINE

 

San Luis Energy, L.L.C.

 

6/22/2011

 

1007

 

600

 

Official Records of Walker County, Texas

 

BARTEE JOSEPH PAUL

 

San Luis Energy, L.L.C.

 

6/23/2011

 

994

 

864

 

Official Records of Walker County, Texas

 

CANTRELL CANDY LA TRECE BARTEE

 

San Luis Energy, L.L.C.

 

6/23/2011

 

994

 

831

 

Official Records of Walker County, Texas

 

BARTEE JOHN SPENCER

 

San Luis Energy, L.L.C.

 

6/23/2011

 

994

 

837

 

Official Records of Walker County, Texas

 

PARKER TAMMY LYNN BARTEE

 

San Luis Energy, L.L.C.

 

6/23/2011

 

1007

 

492

 

Official Records of Walker County, Texas

 

BOETTCHER EDWARD B

 

San Luis Energy, L.L.C.

 

6/24/2011

 

994

 

777

 

Official Records of Walker County, Texas

 

WACHTER LOIS A

 

San Luis Energy, L.L.C.

 

6/27/2011

 

994

 

819

 

Official Records of Walker County, Texas

 

BRADFORD SALLIE

 

San Luis Energy, L.L.C.

 

6/27/2011

 

994

 

783

 

Official Records of Walker County, Texas

 

RINGO JAMES RYAN

 

San Luis Energy, L.L.C.

 

6/27/2011

 

1007

 

509

 

Official Records of Walker County, Texas

 

DE LA TORRE TAMERA JEAN

 

San Luis Energy, L.L.C.

 

6/27/2011

 

994

 

876

 

Official Records of Walker County, Texas

 

MCMILLIAN LORI BAILEY

 

San Luis Energy, L.L.C.

 

6/27/2011

 

994

 

882

 

Official Records of Walker County, Texas

 

WAGNER JOYCE M

 

San Luis Energy, L.L.C.

 

6/28/2011

 

994

 

771

 

Official Records of Walker County, Texas

 

YATES STEVEN A

 

San Luis Energy, L.L.C.

 

6/28/2011

 

1007

 

333

 

Official Records of Walker County, Texas

 

YATES MARY E

 

San Luis Energy, L.L.C.

 

6/28/2011

 

1007

 

327

 

Official Records of Walker County, Texas

 

SAMARNEH GAYLE

 

San Luis Energy, L.L.C.

 

6/28/2011

 

1007

 

647

 

Official Records of Walker County, Texas

 

ANDERSON JAMES HOWARD JR

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

7

 

Official Records of Walker County, Texas

 

ANDERSON JOAN ELIZABETH

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

19

 

Official Records of Walker County, Texas

 

ANDERSON JEANNE E

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

1

 

Official Records of Walker County, Texas

 

DOYLE CATHERINE ANDERSON

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

13

 

Official Records of Walker County, Texas

 

WEAVER JANET SUE LIVING TRUST

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

25

 

Official Records of Walker County, Texas

 

TEDFORD PATRICIA JEAN ANDERSON

 

San Luis Energy, L.L.C.

 

7/5/2011

 

994

 

894

 

Official Records of Walker County, Texas

 

YOUNG BEN W JR

 

San Luis Energy, L.L.C.

 

7/5/2011

 

995

 

52

 

Official Records of Walker County, Texas

 

DUREE SUE ELLEN

 

San Luis Energy, L.L.C.

 

7/7/2011

 

1007

 

339

 

Official Records of Walker County, Texas

 

LAUBE STEVEN E ET UX

 

San Luis Energy, L.L.C.

 

7/7/2011

 

994

 

807

 

Official Records of Walker County, Texas

 

MARKHAM REALTY INC

 

San Luis Energy, L.L.C.

 

7/8/2011

 

994

 

858

 

Official Records of Walker County, Texas

 

SMITH MARK G ET UX

 

San Luis Energy, L.L.C.

 

7/8/2011

 

994

 

852

 

Official Records of Walker County, Texas

 

WELCH JOHNNIE

 

San Luis Energy, L.L.C.

 

7/11/2011

 

1013

 

323

 

Official Records of Walker County, Texas

 

PLEASANT STREET LTD

 

San Luis Energy, L.L.C.

 

7/12/2011

 

995

 

70

 

Official Records of Walker County, Texas

 

SAGE GREEN COMPANY

 

San Luis Energy, L.L.C.

 

7/12/2011

 

995

 

64

 

Official Records of Walker County, Texas

 

 

8

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

TRIPLE T S LTD

 

San Luis Energy, L.L.C.

 

7/12/2011

 

994

 

813

 

Official Records of Walker County, Texas

 

WALLMO MARGARET Y

 

San Luis Energy, L.L.C.

 

7/13/2011

 

995

 

58

 

Official Records of Walker County, Texas

 

WOODARD LARRY J

 

San Luis Energy, L.L.C.

 

7/14/2011

 

994

 

825

 

Official Records of Walker County, Texas

 

LYLE BERTON E III

 

San Luis Energy, L.L.C.

 

7/15/2011

 

1007

 

259

 

Official Records of Walker County, Texas

 

MOORE EDWARD E JR

 

San Luis Energy, L.L.C.

 

7/15/2011

 

1007

 

253

 

Official Records of Walker County, Texas

 

MARTIN LAURA ANN

 

San Luis Energy, L.L.C.

 

7/15/2011

 

994

 

870

 

Official Records of Walker County, Texas

 

STALCUP ROBERTA JEAN SAENGER

 

San Luis Energy, L.L.C.

 

7/15/2011

 

995

 

76

 

Official Records of Walker County, Texas

 

MOCK JOHN

 

San Luis Energy, L.L.C.

 

7/18/2011

 

995

 

46

 

Official Records of Walker County, Texas

 

MOCK GERRY

 

San Luis Energy, L.L.C.

 

7/18/2011

 

995

 

41

 

Official Records of Walker County, Texas

 

SMITH STEED A ET UX

 

San Luis Energy, L.L.C.

 

7/19/2011

 

995

 

94

 

Official Records of Walker County, Texas

 

O’BANNON LILLIAN

 

San Luis Energy, L.L.C.

 

7/19/2011

 

1007

 

539

 

Official Records of Walker County, Texas

 

SCOTT EMMITT ET UX

 

San Luis Energy, L.L.C.

 

7/20/2011

 

994

 

801

 

Official Records of Walker County, Texas

 

TAYLOR VENNIE LEE

 

San Luis Energy, L.L.C.

 

7/20/2011

 

1007

 

311

 

Official Records of Walker County, Texas

 

ARCHIE CARL E ET UX

 

San Luis Energy, L.L.C.

 

7/25/2011

 

1007

 

316

 

Official Records of Walker County, Texas

 

CLAY JANICE MOCK

 

San Luis Energy, L.L.C.

 

7/26/2011

 

995

 

36

 

Official Records of Walker County, Texas

 

MOCK CAROLYN C

 

San Luis Energy, L.L.C.

 

7/26/2011

 

995

 

31

 

Official Records of Walker County, Texas

 

SAGE GREEN COMPANY

 

San Luis Energy, L.L.C.

 

7/27/2011

 

995

 

82

 

Official Records of Walker County, Texas

 

PLEASANT STREET LTD

 

San Luis Energy, L.L.C.

 

7/27/2011

 

995

 

88

 

Official Records of Walker County, Texas

 

SEARS ROBERT M JR

 

San Luis Energy, L.L.C.

 

7/28/2011

 

994

 

762

 

Official Records of Walker County, Texas

 

SEARS COLLEEN D

 

San Luis Energy, L.L.C.

 

7/28/2011

 

994

 

753

 

Official Records of Walker County, Texas

 

PECK MICHAEL J

 

San Luis Energy, L.L.C.

 

8/3/2011

 

1007

 

321

 

Official Records of Walker County, Texas

 

QUAN DEBORAH LEE

 

San Luis Energy, L.L.C.

 

8/3/2011

 

1007

 

659

 

Official Records of Walker County, Texas

 

COLE PEGGY

 

San Luis Energy, L.L.C.

 

8/4/2011

 

1007

 

469

 

Official Records of Walker County, Texas

 

WOODARD LARRY J

 

San Luis Energy, L.L.C.

 

8/4/2011

 

1007

 

606

 

Official Records of Walker County, Texas

 

MACDONELL R A COMPANY

 

San Luis Energy, L.L.C.

 

8/10/2011

 

1007

 

533

 

Official Records of Walker County, Texas

 

DAVIS S H COMPANY

 

San Luis Energy, L.L.C.

 

8/10/2011

 

1007

 

521

 

Official Records of Walker County, Texas

 

ST. GERMAIN COMPANY

 

San Luis Energy, L.L.C.

 

8/10/2011

 

1007

 

463

 

Official Records of Walker County, Texas

 

SMITH W N COMPANY

 

San Luis Energy, L.L.C.

 

8/10/2011

 

1007

 

527

 

Official Records of Walker County, Texas

 

ZULCH JACQUELYN

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

671

 

Official Records of Walker County, Texas

 

SHEFFIELD GWENDA GAIL ROBERTS

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

653

 

Official Records of Walker County, Texas

 

TAYLOR MARTHA E

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

683

 

Official Records of Walker County, Texas

 

ROBERTS FRANK DERRA JR

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

677

 

Official Records of Walker County, Texas

 

ANDERS EDWARDS OLAN

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

641

 

Official Records of Walker County, Texas

 

BEVINGTON SALLY S

 

San Luis Energy, L.L.C.

 

8/11/2011

 

1007

 

665

 

Official Records of Walker County, Texas

 

SNELGROVE OPAL W LIVING TRUST

 

San Luis Energy, L.L.C.

 

8/12/2011

 

1007

 

265

 

Official Records of Walker County, Texas

 

WELLS JACK H

 

San Luis Energy, L.L.C.

 

8/12/2011

 

1007

 

594

 

Official Records of Walker County, Texas

 

 

9

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

WILBUR OIL LLC

 

San Luis Energy, L.L.C.

 

8/15/2011

 

1013

 

380

 

Official Records of Walker County, Texas

 

W G PARTNERS LTD

 

San Luis Energy, L.L.C.

 

8/15/2011

 

1007

 

612

 

Official Records of Walker County, Texas

 

COLE FAMILY TRUST

 

San Luis Energy, L.L.C.

 

8/18/2011

 

994

 

888

 

Official Records of Walker County, Texas

 

FLEXURE ROYALTY CORPORATION

 

San Luis Energy, L.L.C.

 

8/18/2011

 

1007

 

635

 

Official Records of Walker County, Texas

 

COLE DAVID ETUX

 

San Luis Energy, L.L.C.

 

8/19/2011

 

1007

 

368

 

Official Records of Walker County, Texas

 

LEWIS LEOTA

 

San Luis Energy, L.L.C.

 

8/19/2011

 

1013

 

590

 

Official Records of Walker County, Texas

 

HOKE BOBBY L ET UX

 

San Luis Energy, L.L.C.

 

8/20/2011

 

1007

 

451

 

Official Records of Walker County, Texas

 

COLE JACK LEON FAMILY TRUST

 

San Luis Energy, L.L.C.

 

8/22/2011

 

1007

 

515

 

Official Records of Walker County, Texas

 

NEASON CHARLLA

 

San Luis Energy, L.L.C.

 

8/23/2011

 

1405

 

340

 

Official Records of Walker County, Texas

 

PENNIMAN WARNER TRUST

 

San Luis Energy, L.L.C.

 

8/24/2011

 

1007

 

629

 

Official Records of Walker County, Texas

 

STALCUP ROBERTA JEAN SAENGER

 

San Luis Energy, L.L.C.

 

8/26/2011

 

1007

 

623

 

Official Records of Walker County, Texas

 

MARTIN LAURA ANNE

 

San Luis Energy, L.L.C.

 

8/26/2011

 

1007

 

617

 

Official Records of Walker County, Texas

 

PAUL BARBARA

 

San Luis Energy, L.L.C.

 

8/30/2011

 

1007

 

576

 

Official Records of Walker County, Texas

 

HUTCHING ROBERT E

 

San Luis Energy, L.L.C.

 

8/30/2011

 

1007

 

570

 

Official Records of Walker County, Texas

 

MARTIN GUY N

 

San Luis Energy, L.L.C.

 

9/6/2011

 

998

 

251

 

Official Records of Walker County, Texas

 

MARTIN JOHN R III

 

San Luis Energy, L.L.C.

 

9/6/2011

 

998

 

259

 

Official Records of Walker County, Texas

 

GARDOVSKY ERNEST

 

San Luis Energy, L.L.C.

 

9/12/2011

 

1013

 

76

 

Official Records of Walker County, Texas

 

PARK MANCE MICHAEL

 

San Luis Energy, L.L.C.

 

9/13/2011

 

1007

 

351

 

Official Records of Walker County, Texas

 

FREISE WESLEY E ET UX

 

San Luis Energy, L.L.C.

 

9/13/2011

 

1007

 

281

 

Official Records of Walker County, Texas

 

COLLMORGEN DAVID LEE ET UX

 

San Luis Energy, L.L.C.

 

9/20/2011

 

1007

 

299

 

Official Records of Walker County, Texas

 

VERCHER MARY E

 

San Luis Energy, L.L.C.

 

9/20/2011

 

1007

 

293

 

Official Records of Walker County, Texas

 

ROBERSON NANCY J

 

San Luis Energy, L.L.C.

 

9/22/2011

 

1007

 

689

 

Official Records of Walker County, Texas

 

JOHNSON TOY ROOSEVELT

 

San Luis Energy, L.L.C.

 

9/22/2011

 

1007

 

582

 

Official Records of Walker County, Texas

 

JORDAN W H JR ET UX

 

San Luis Energy, L.L.C.

 

9/25/2011

 

1013

 

513

 

Official Records of Walker County, Texas

 

PEAL DAVID NELSON

 

San Luis Energy, L.L.C.

 

9/26/2011

 

1013

 

48

 

Official Records of Walker County, Texas

 

WARD JAMES H

 

San Luis Energy, L.L.C.

 

9/26/2011

 

1007

 

235

 

Official Records of Walker County, Texas

 

FLEXURE ROYALTY CORPORATION

 

San Luis Energy, L.L.C.

 

9/27/2011

 

1007

 

362

 

Official Records of Walker County, Texas

 

FETTERMAN MARTHA MCADAMS

 

San Luis Energy, L.L.C.

 

9/27/2011

 

1007

 

287

 

Official Records of Walker County, Texas

 

COOK BERA BELLE

 

San Luis Energy, L.L.C.

 

9/27/2011

 

1007

 

275

 

Official Records of Walker County, Texas

 

LAUBE STEVEN E ET UX

 

San Luis Energy, L.L.C.

 

10/3/2011

 

1007

 

443

 

Official Records of Walker County, Texas

 

DUBCAK JAMES L ET UX

 

San Luis Energy, L.L.C.

 

10/6/2011

 

1007

 

305

 

Official Records of Walker County, Texas

 

BRIDGES JULIUS

 

San Luis Energy, L.L.C.

 

10/7/2011

 

1015

 

413

 

Official Records of Walker County, Texas

 

JOHNSON DONALD E ET UX

 

San Luis Energy, L.L.C.

 

10/17/2011

 

1007

 

357

 

Official Records of Walker County, Texas

 

HAYWARD NEWTON D JR

 

San Luis Energy, L.L.C.

 

10/18/2011

 

1007

 

504

 

Official Records of Walker County, Texas

 

WISE ROBERT LOUIS ET UX

 

San Luis Energy, L.L.C.

 

10/20/2011

 

1007

 

270

 

Official Records of Walker County, Texas

 

STEPHENS BETTY JO

 

San Luis Energy, L.L.C.

 

10/21/2011

 

1007

 

345

 

Official Records of Walker County, Texas

 

 

10

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

WOODS WILLIE GENE

 

San Luis Energy, L.L.C.

 

10/24/2011

 

1007

 

241

 

Official Records of Walker County, Texas

 

MCCAFFETY SHIRLEY

 

San Luis Energy, L.L.C.

 

10/24/2011

 

1014

 

639

 

Official Records of Walker County, Texas

 

COOK BERA BELLE

 

San Luis Energy, L.L.C.

 

10/25/2011

 

1007

 

498

 

Official Records of Walker County, Texas

 

WOODS MICHAEL D

 

San Luis Energy, L.L.C.

 

10/25/2011

 

1007

 

223

 

Official Records of Walker County, Texas

 

WESTOVER LAND LLC

 

San Luis Energy, L.L.C.

 

10/28/2011

 

1007

 

545

 

Official Records of Walker County, Texas

 

WALKER FAMILY PS LTD

 

San Luis Energy, L.L.C.

 

10/31/2011

 

1007

 

229

 

Official Records of Walker County, Texas

 

TEN-K INC

 

San Luis Energy, L.L.C.

 

10/31/2011

 

1007

 

247

 

Official Records of Walker County, Texas

 

SELMAN MAGGIE B

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1007

 

480

 

Official Records of Walker County, Texas

 

HELTON RICHARD S ET UX

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1007

 

557

 

Official Records of Walker County, Texas

 

HAYWARD LARRY D

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1013

 

528

 

Official Records of Walker County, Texas

 

MALLARD WARREN L HAYWARD

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1013

 

533

 

Official Records of Walker County, Texas

 

GARRISON SYLVIA M

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1013

 

538

 

Official Records of Walker County, Texas

 

HAYWARDTOMMY E

 

San Luis Energy, L.L.C.

 

11/1/2011

 

1013

 

543

 

Official Records of Walker County, Texas

 

SAGE GREEN COMPANY

 

San Luis Energy, L.L.C.

 

11/9/2011

 

1007

 

550

 

Official Records of Walker County, Texas

 

PLEASANT STREET LTD

 

San Luis Energy, L.L.C.

 

11/9/2011

 

1007

 

563

 

Official Records of Walker County, Texas

 

SHANNON SEAN PATRICK

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1008

 

39

 

Official Records of Walker County, Texas

 

SHANNON JOHN K ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1008

 

33

 

Official Records of Walker County, Texas

 

SHANNON ROBIN B ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1008

 

52

 

Official Records of Walker County, Texas

 

MILBY PATTY C

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1008

 

45

 

Official Records of Walker County, Texas

 

SHANNON DANNY MICHAEL ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1013

 

152

 

Official Records of Walker County, Texas

 

MYERS J W

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1007

 

701

 

Official Records of Walker County, Texas

 

MYERS ROBERT ALLEN

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1007

 

707

 

Official Records of Walker County, Texas

 

MYERS JANET LEA

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1007

 

713

 

Official Records of Walker County, Texas

 

MYERS DALE ET UX

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1007

 

457

 

Official Records of Walker County, Texas

 

MONZINGO GLORIA PRENTICE

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1013

 

572

 

Official Records of Walker County, Texas

 

PRENTICE ROBERT ASHLY

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1013

 

578

 

Official Records of Walker County, Texas

 

PRENTICE RAMSEY D

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1013

 

548

 

Official Records of Walker County, Texas

 

PRENTICE RAMSEY D

 

San Luis Energy, L.L.C.

 

11/15/2011

 

1013

 

554

 

Official Records of Walker County, Texas

 

MCCAFFETY ROBERT E & FRANKIE

 

San Luis Energy, L.L.C.

 

11/17/2011

 

1013

 

70

 

Official Records of Walker County, Texas

 

SANDEL MICHAEL NATHAN SANDEL

 

San Luis Energy, L.L.C.

 

11/21/2011

 

1007

 

486

 

Official Records of Walker County, Texas

 

SANDEL MARK HAYDEN

 

San Luis Energy, L.L.C.

 

11/21/2011

 

1013

 

105

 

Official Records of Walker County, Texas

 

MOUNCE BETTY JANE SANDEL

 

San Luis Energy, L.L.C.

 

11/21/2011

 

1013

 

111

 

Official Records of Walker County, Texas

 

HARDY DOROTHY N IND AND EXEC

 

San Luis Energy, L.L.C.

 

11/21/2011

 

1007

 

474

 

Official Records of Walker County, Texas

 

BRIDGES EMZIE

 

San Luis Energy, L.L.C.

 

11/23/2011

 

1013

 

149

 

Official Records of Walker County, Texas

 

PRENTICE WAYNE C

 

San Luis Energy, L.L.C.

 

11/28/2011

 

1013

 

560

 

Official Records of Walker County, Texas

 

PRENTICE WAYNE C

 

San Luis Energy, L.L.C.

 

11/28/2011

 

1013

 

566

 

Official Records of Walker County, Texas

 

 

11

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

ROBERTS FRANK DERRA JR

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

127

 

Official Records of Walker County, Texas

 

BEVINGTON SALLIE SUE ANDERS

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

133

 

Official Records of Walker County, Texas

 

ZULCH JACQUE

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

3

 

Official Records of Walker County, Texas

 

ANDERS EDWARD OLAN

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

8

 

Official Records of Walker County, Texas

 

TAYLOR MARTHA E ROBERTS

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

352

 

Official Records of Walker County, Texas

 

SHEFFIELD GWENDA GAIL ROBERTS

 

San Luis Energy, L.L.C.

 

11/30/2011

 

1013

 

346

 

Official Records of Walker County, Texas

 

HAMMOCK DANIEL W ET UX

 

San Luis Energy, L.L.C.

 

12/1/2011

 

1013

 

82

 

Official Records of Walker County, Texas

 

BALDWIN TERRY D ET UX

 

San Luis Energy, L.L.C.

 

12/1/2011

 

1014

 

645

 

Official Records of Walker County, Texas

 

GESSNER CAROL JEAN LINDLEY ET

 

San Luis Energy, L.L.C.

 

12/2/2011

 

1007

 

695

 

Official Records of Walker County, Texas

 

BURKEY FREDERICK JAMES

 

San Luis Energy, L.L.C.

 

12/2/2011

 

1013

 

139

 

Official Records of Walker County, Texas

 

HAYWARD MELVIN RAY

 

San Luis Energy, L.L.C.

 

12/4/2011

 

1013

 

89

 

Official Records of Walker County, Texas

 

LAWSON MOSELLE

 

San Luis Energy, L.L.C.

 

12/6/2011

 

1013

 

53

 

Official Records of Walker County, Texas

 

PIERCE LINDA K

 

San Luis Energy, L.L.C.

 

12/14/2011

 

1013

 

584

 

Official Records of Walker County, Texas

 

BALDWIN WILLIAM EUGENE

 

San Luis Energy, L.L.C.

 

12/19/2011

 

1013

 

117

 

Official Records of Walker County, Texas

 

CARTER MARJORIE W

 

San Luis Energy, L.L.C.

 

12/29/2011

 

1013

 

43

 

Official Records of Walker County, Texas

 

BALDWIN BERNICE LAMOND

 

San Luis Energy, L.L.C.

 

12/29/2011

 

1013

 

144

 

Official Records of Walker County, Texas

 

LINVILLE BILLY G

 

San Luis Energy, L.L.C.

 

1/11/2012

 

1013

 

158

 

Official Records of Walker County, Texas

 

PARROTT FRANCES

 

San Luis Energy, L.L.C.

 

1/17/2012

 

1013

 

99

 

Official Records of Walker County, Texas

 

HAYWARD JASPER

 

San Luis Energy, L.L.C.

 

1/17/2012

 

1013

 

94

 

Official Records of Walker County, Texas

 

THOMPSON LARRY W

 

San Luis Energy, L.L.C.

 

1/19/2012

 

1013

 

340

 

Official Records of Walker County, Texas

 

THOMPSON PATRICIA A

 

San Luis Energy, L.L.C.

 

1/19/2012

 

1013

 

22

 

Official Records of Walker County, Texas

 

HARDY MARK L ET UX

 

San Luis Energy, L.L.C.

 

1/23/2012

 

1013

 

122

 

Official Records of Walker County, Texas

 

HARDY M L INC

 

San Luis Energy, L.L.C.

 

1/23/2012

 

1013

 

14

 

Official Records of Walker County, Texas

 

STAPLES WINFRED ANN

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

409

 

Official Records of Walker County, Texas

 

KERR RAHEL L

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

28

 

Official Records of Walker County, Texas

 

KERR HARRIS E

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

35

 

Official Records of Walker County, Texas

 

FLYNN CLAIRE K

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

18

 

Official Records of Walker County, Texas

 

KERR MOSHE

 

San Luis Energy, L.L.C.

 

1/27/2012

 

1013

 

39

 

Official Records of Walker County, Texas

 

DOLIVE BRIAN BRUCE

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

66

 

Official Records of Walker County, Texas

 

DOLIVE DAVID WAYNE

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

62

 

Official Records of Walker County, Texas

 

WHITTEN ROBERT H JR

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

456

 

Official Records of Walker County, Texas

 

CHAPMAN DOROTHY W

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

389

 

Official Records of Walker County, Texas

 

WHITTEN CARL J

 

San Luis Energy, L.L.C.

 

1/30/2012

 

1013

 

394

 

Official Records of Walker County, Texas

 

HARDY DEBRA J ET VIR

 

San Luis Energy, L.L.C.

 

2/21/2012

 

1013

 

399

 

Official Records of Walker County, Texas

 

DICKEY DARRELL

 

San Luis Energy, L.L.C.

 

2/21/2012

 

1013

 

404

 

Official Records of Walker County, Texas

 

WOLFE JULIE A ET AL

 

San Luis Energy, L.L.C.

 

7/25/2011

 

1408

 

444

 

Official Records of Grimes County, Texas

 

 

12

--------------------------------------------------------------------------------


 

Exhibit “A”

Assignment of Oil and Gas Leases

 

Lessor

 

Lessee

 

Lease Date

 

Book

 

Page

 

Recording

 

WOLFE JULIE A

 

San Luis Energy, L.L.C.

 

8/3/2011

 

1408

 

438

 

Official Records of Grimes County, Texas

 

BERGLUND CARL DAVIS

 

San Luis Energy, L.L.C.

 

8/12/2011

 

1405

 

277

 

Official Records of Grimes County, Texas

 

MALLARD PATSY H

 

San Luis Energy, L.L.C.

 

8/17/2011

 

1405

 

283

 

Official Records of Grimes County, Texas

 

LUCAS OTHA L ET UX

 

San Luis Energy, L.L.C.

 

8/17/2011

 

1405

 

293

 

Official Records of Grimes County, Texas

 

COVINGTON PAUL D ET UX

 

San Luis Energy, L.L.C.

 

8/17/2011

 

1389

 

698

 

Official Records of Grimes County, Texas

 

NEASON CHARLLA

 

San Luis Energy, L.L.C.

 

8/23/2011

 

1405

 

340

 

Official Records of Grimes County, Texas

 

LOGAN ANNA DAILYN ET UX

 

San Luis Energy, L.L.C.

 

8/23/2011

 

1405

 

334

 

Official Records of Grimes County, Texas

 

NEASON FAMILY TRUST

 

San Luis Energy, L.L.C.

 

8/23/2011

 

1405

 

328

 

Official Records of Grimes County, Texas

 

DUNN RALPH O ET UX

 

San Luis Energy, L.L.C.

 

8/24/2011

 

1405

 

272

 

Official Records of Grimes County, Texas

 

MARTIN JOHNNIE ET UX

 

San Luis Energy, L.L.C.

 

8/24/2011

 

1405

 

318

 

Official Records of Grimes County, Texas

 

UBANOSKI LESTER T ET UX

 

San Luis Energy, L.L.C.

 

9/6/2011

 

1405

 

323

 

Official Records of Grimes County, Texas

 

MILBY PATTY C

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

303

 

Official Records of Grimes County, Texas

 

SHANNON DANNY MICHAEL ET UX

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

313

 

Official Records of Grimes County, Texas

 

SHANNON SEAN PATRICK

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

308

 

Official Records of Grimes County, Texas

 

SHANNON ROBIN B ET UX

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

288

 

Official Records of Grimes County, Texas

 

SHANNON JOHN K ET UX

 

San Luis Energy, L.L.C.

 

9/8/2011

 

1405

 

298

 

Official Records of Grimes County, Texas

 

DUSCHINISKI CHARLES T ET UX

 

San Luis Energy, L.L.C.

 

9/15/2011

 

1405

 

346

 

Official Records of Grimes County, Texas

 

GINNY JAY PARTNERS LTD

 

San Luis Energy, L.L.C.

 

9/21/2011

 

1013

 

596

 

Official Records of Grimes County, Texas

 

SHANNON SEAN PATRICK

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1405

 

356

 

Official Records of Grimes County, Texas

 

SHANNON JOHN K ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1405

 

350

 

Official Records of Grimes County, Texas

 

SHANNON ROBIN B ET UX

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1405

 

369

 

Official Records of Grimes County, Texas

 

MILBY PATTY C

 

San Luis Energy, L.L.C.

 

11/11/2011

 

1405

 

362

 

Official Records of Grimes County, Texas

 

CADENA JESUS ET UX

 

San Luis Energy, L.L.C.

 

12/27/2011

 

1408

 

427

 

Official Records of Grimes County, Texas

 

GODKIN NICK JR

 

San Luis Energy, L.L.C.

 

1/18/2012

 

1408

 

433

 

Official Records of Grimes County, Texas

 

 

13

--------------------------------------------------------------------------------